[exhibit1078executedterml001.jpg]
Execution Version CREDIT AGREEMENT Dated as of October 22, 2015 among ADVANCED
EMISSIONS SOLUTIONS, INC., as the Borrower, WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Administrative Agent and Collateral Agent, and The Lenders Party
Hereto #4982521.17



--------------------------------------------------------------------------------



 
[exhibit1078executedterml002.jpg]
-i- TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
.............................................................................1
1.01 Defined Terms
.....................................................................................................................1
1.02 Other Interpretive Provisions
.............................................................................................19
1.03 Accounting Terms
..............................................................................................................20
1.04 Rounding
............................................................................................................................20
1.05 Times of Day;
Rates...........................................................................................................21
ARTICLE II THE LOANS
.................................................................................................................................21
2.01 The
Loans...........................................................................................................................21
2.02 Borrowing.
.........................................................................................................................21
2.03 Prepayments.
......................................................................................................................21
2.04 Termination of Commitments
............................................................................................23
2.05 Repayment of Loans
..........................................................................................................23
2.06
Interest................................................................................................................................23
2.07 Fees.
...................................................................................................................................24
2.08 Computation of Interest and Fees
......................................................................................24
2.09 Evidence of
Debt................................................................................................................24
2.10 Payments Generally; Administrative Agent’s Clawback.
.................................................25 2.11 Sharing of Payments by
Lenders
.......................................................................................27
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
.................................................................29 3.01 Taxes.
.................................................................................................................................29
3.02 Increased Costs.
.................................................................................................................33
3.03 Mitigation Obligations; Replacement of Lenders
..............................................................34 3.04 Survival
..............................................................................................................................35
ARTICLE IV CONDITIONS PRECEDENT TO LOANS
..................................................................................35
ARTICLE V REPRESENTATIONS AND WARRANTIES
..............................................................................38
5.01 Existence, Qualification and Power
...................................................................................38
5.02 Authorization; No Contravention
......................................................................................38
5.03 Governmental Authorization; Other Consents
...................................................................38 5.04
Binding Effect
....................................................................................................................39
5.05 Litigation
............................................................................................................................39
5.06 No Default.
.........................................................................................................................39
5.07 Ownership of Property
.......................................................................................................39
5.08 Environmental Compliance.
..............................................................................................40



--------------------------------------------------------------------------------



 
[exhibit1078executedterml003.jpg]
-ii- 5.09 Insurance
............................................................................................................................41
5.10 Taxes
..................................................................................................................................41
5.11 ERISA Compliance.
...........................................................................................................41
5.12 Subsidiaries; Equity Interests; Loan Parties
......................................................................42 5.13
Margin Regulations; Investment Company Act.
...............................................................43 5.14
Disclosure
..........................................................................................................................43
5.15 Compliance with Laws
......................................................................................................43
5.16 Intellectual Property; Licenses, Etc
...................................................................................43
5.17 Solvency
.............................................................................................................................43
5.18 Casualty, Etc
......................................................................................................................43
5.19 Labor Matters
.....................................................................................................................44
5.20 Representations with Respect to Certain
Collateral...........................................................44 5.21
OFAC
.................................................................................................................................44
5.22 Anti-Corruption Laws
........................................................................................................44
5.23 Settlement Agreement
........................................................................................................45
5.24 No CCS Material Adverse Effect
......................................................................................45
5.25 Permitted Debt and
Liens...................................................................................................45
ARTICLE VI AFFIRMATIVE COVENANTS
...................................................................................................45
6.01 Financial Statements
..........................................................................................................45
6.02 Certificates; Other Information
..........................................................................................46
6.03 Notices
...............................................................................................................................47
6.04 Payment of Obligations
......................................................................................................48
6.05 Preservation of Existence, Etc
...........................................................................................48
6.06 Maintenance of Properties
.................................................................................................48
6.07 Maintenance of Insurance.
.................................................................................................48
6.08 Compliance with Laws
......................................................................................................49
6.09 Books and Records
............................................................................................................49
6.10 Inspection Rights
...............................................................................................................49
6.11 Use of Proceeds
..................................................................................................................49
6.12 Covenant to Guarantee Obligations and Give Security.
....................................................50 6.13 Compliance with
Environmental Laws
..............................................................................51
6.14 [Reserved.]
.........................................................................................................................51
6.15 Cash Balance; Refined Coal Royalty.
................................................................................51
6.16 Cash Secured Letters of Credit
..........................................................................................51
6.17 Further
Assurances.............................................................................................................51
6.18 Compliance with Terms of Leaseholds
..............................................................................52
6.19 Information Regarding Collateral
......................................................................................52
6.20 Material Contracts
..............................................................................................................52
6.21 Anti-Corruption Laws
........................................................................................................53
6.22 Return of Cash Collateral
...................................................................................................53
ARTICLE VII NEGATIVE COVENANTS
..........................................................................................................53
7.01 Liens
...................................................................................................................................53



--------------------------------------------------------------------------------



 
[exhibit1078executedterml004.jpg]
-iii- 7.02 Indebtedness
.......................................................................................................................55
7.03 Investments
........................................................................................................................56
7.04 Fundamental Changes
........................................................................................................56
7.05
Dispositions........................................................................................................................57
7.06 Restricted Payments
...........................................................................................................58
7.07 Change in Nature of Business
............................................................................................58
7.08 Transactions with Affiliates
...............................................................................................58
7.09 Burdensome Agreements
...................................................................................................58
7.10 Use of Proceeds
..................................................................................................................59
7.11 Capital Expenditures
..........................................................................................................59
7.12 Amendments of Organization Documents and Material Contracts.
..................................59 7.13 Foreign Subsidiaries
...........................................................................................................60
7.14 Negative Pledge
.................................................................................................................60
7.15 Deposit and Securities Accounts
.......................................................................................60
7.16 Prepayments, Etc
................................................................................................................60
7.17 Sanctions
............................................................................................................................60
7.18 Anti-Corruption Laws
........................................................................................................60
7.19 CCS
....................................................................................................................................60
7.20 CCSS.
.................................................................................
Error! Bookmark not defined. ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
................................................................................60
8.01 Events of Default
...............................................................................................................60
8.02 Remedies upon Event of Default
.......................................................................................63
8.03 Application of
Funds..........................................................................................................63
ARTICLE IX ADMINISTRATIVE AGENT
.......................................................................................................64
9.01 Appointment and Authority.
..............................................................................................64
9.02 Rights as a Lender
..............................................................................................................64
9.03 Exculpatory Provisions
......................................................................................................64
9.04 Reliance by Administrative Agent
.....................................................................................66
9.05 Delegation of Duties
..........................................................................................................66
9.06 Resignation of Administrative Agent.
...............................................................................67
9.07 Non-Reliance on Administrative Agent and Other Lenders
..............................................68 9.08 Administrative Agent May
File Proofs of Claim; Credit Bidding .....................................68
9.09 Collateral and Guaranty Matters
........................................................................................69
ARTICLE X MISCELLANEOUS
......................................................................................................................70
10.01 Amendments, Etc
...............................................................................................................70
10.02 Notices; Effectiveness; Electronic Communications.
........................................................71 10.03 No Waiver;
Cumulative Remedies; Enforcement
..............................................................73 10.04 Expenses;
Indemnity; Damage Waiver.
.............................................................................74
10.05 Payments Set
Aside............................................................................................................76
10.06 Successors and Assigns.
.....................................................................................................76



--------------------------------------------------------------------------------



 
[exhibit1078executedterml005.jpg]
-iv- 10.07 Treatment of Certain Information; Confidentiality
............................................................79 10.08 Right of
Setoff....................................................................................................................80
10.09 Interest Rate Limitation
.....................................................................................................81
10.10 Counterparts; Integration; Effectiveness
............................................................................81
10.11 Survival of Representations and Warranties
......................................................................81 10.12
Severability
........................................................................................................................82
10.13 Replacement of Lenders
....................................................................................................82
10.14 Governing Law; Jurisdiction; Etc
......................................................................................82
10.15 Waiver of Jury Trial
...........................................................................................................83
10.16 No Advisory or Fiduciary Responsibility
..........................................................................84
10.17 Electronic Execution of Assignments and Certain Other Documents
...............................84 10.18 USA PATRIOT Act
...........................................................................................................85
10.19 ENTIRE AGREEMENT
....................................................................................................85
SCHEDULES Schedule 2.01 Commitments and Applicable Percentages Schedule 2.05
Amortization Dates and Required Amortization Amounts Schedule 2.12 Amortization
Dates and Required Amortization Amounts (Extended Loans) Schedule 5.12
Subsidiaries and Other Equity Investments; Loan Parties Schedule 6.12 Guarantors
Schedule 6.19 Material Contracts Schedule 7.01 Existing Liens Schedule 7.02
Indebtedness Schedule 10.02 Administrative Agent’s Office, Certain Addresses for
Notices EXHIBITS Form of A Loan Notice B Note C Assignment and Assumption D
Administrative Questionnaire E Guaranty F Security Agreement G United States Tax
Compliance Certificate



--------------------------------------------------------------------------------



 
[exhibit1078executedterml006.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of
October 22, 2015, among ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and WILMINGTON
TRUST, NATIONAL ASSOCIATION, a New York banking corporation, as Administrative
Agent and Collateral Agent. PRELIMINARY STATEMENTS: The Borrower has requested
that the Lenders provide a term loan facility, and the Lenders have indicated
their willingness to lend on the terms and subject to the conditions set forth
herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “Account Control
Agreement” shall mean, as to any deposit or securities account of any Loan Party
held with a bank or securities intermediary, as applicable, an agreement or
agreements in form and substance reasonably acceptable to the Collateral Agent
and the Required Lenders, among the Loan Party owning such deposit or securities
account, the Collateral Agent and such bank or securities intermediary, which
perfects the Collateral Agent’s Lien (for the benefit of the Secured Parties) in
such deposit or securities accounts. “ADA Analytics Israel” means ADA Analytics
Israel Ltd., a company organized under the laws of Israel. “ADA Analytics US”
means ADA Analytics, LLC, a Delaware limited liability company. “ADA-ES” means
ADA-ES, Inc., a Colorado corporation. “ADA-ES Working Capital Agreement” means
that certain 2013 Loan and Security Agreement, dated September 19, 2013, among
ADA-ES, as borrower, the Borrower, as guarantor, and CoBiz Bank (d/b/a Colorado
Business Bank), as lender. “Administrative Agent” means Wilmington Trust,
National Association, in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent. “Administrative Agent’s
Office” means the Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml007.jpg]
-2- “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D or any other form approved by the Required
Lenders. “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agent Fee
Letter” means that certain letter agreement, dated as of the date hereof, among
the Borrower and the Agents. “Agents” means the Administrative Agent and the
Collateral Agent. “Aggregate Commitments” means the Commitments of all the
Lenders. “Agreement” means this Credit Agreement. “Amortization Date” means,
with respect to any Loans other than Extended Loans, each of the dates set forth
on Schedule 2.05 under the caption “Amortization Dates” and, with respect to the
Extended Loans, each of the dates set forth on Schedule 2.12 under the caption
“Amortization Dates”. “Applicable Percentage” means with respect to any Lender
at any time, the percentage (carried out to the fifth decimal place) of the
Facility represented by the aggregate principal amount of such Lender’s Loans at
such time. The initial Applicable Percentage of each Lender in respect of the
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 10.06(b)), and acknowledged by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and the Required Lenders. “Attributable Indebtedness”
means, on any date, (a) in respect of any Capitalized Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease and (c) all Synthetic Debt of such
Person. “Borrower” has the meaning specified in the introductory paragraph
hereto.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml008.jpg]
-3- “Borrower Materials” has the meaning specified in Section 6.02. “Borrowing”
means the borrowing of the Loans on the Closing Date pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). “Capitalized Leases” means all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases.
“Cash Balance” means the unrestricted cash and Cash Equivalents of the Loan
Parties, which cash and Cash Equivalents are subject to no Liens other than
Liens in favor of the Collateral Agent for the benefit of the Secured Parties
pursuant to the Collateral Documents. “Cash Equivalents” means any of the
following types of Investments, to the extent owned by the Borrower or any Loan
Party or any of their Subsidiaries, free and clear of all Liens (other than
Permitted Liens): (a) readily marketable obligations issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof; (b) time deposits with,
or insured certificates of deposit or bankers’ acceptances of, any commercial
bank that (i) (A) is a Lender or (B) is organized under the laws of the United
States of America, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States of America, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (ii) issues (or the parent of
which issues) commercial paper rated as described in subsection (c) of this
definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 90 days from the
date of acquisition thereof; (c) commercial paper in an aggregate amount of no
more than $1,000,000 per issuer outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof; and (d) Investments,
classified in accordance with GAAP as current assets of the Borrower or any of
its Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited



--------------------------------------------------------------------------------



 
[exhibit1078executedterml009.jpg]
-4- solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition. “Cash Secured Letter of Credit”
means each letter of credit issued for the account of the Borrower, any other
Loan Party or any Subsidiary thereof that (to the extent secured) is secured by
cash or cash equivalents, including letters of credit issued under the ADA-ES
Working Capital Agreement and the Settlement Agreement. “Cash Secured LC
Direction Letter” has the meaning set forth in subsection (a)(xv) of Article IV.
“CCS” means Clean Coal Solutions, LLC, a Colorado limited liability company.
“CCS Consent Agreement” has the meaning set forth in clause (a)(xiv) of Article
IV. “CCS License Agreement” means that certain Technology License Agreement
between ADA-ES and CCS dated as of July 27, 2012. “CCS Working Capital
Agreement” means that certain Credit Agreement dated as of March 30, 2011
between CCS, as borrower, and CoBiz Bank (d/b/a Colorado Business Bank), as
lender, as amended by the First Amendment to 2011 Loan and Security Agreement
dated as of March 7, 2012, the Second Amendment to 2011 Loan and Security
Agreement dated as of May 21, 2012, and the Third Amendment to 2011 Loan and
Security Agreement dated as of November 30, 2012. “CCSS” means Clean Coal
Solutions Services, LLC, a Colorado limited liability company. “CERCLA” means
the Comprehensive Environmental Response, Compensation and Liability Act of
1980. “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency. “Change in Law” means the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued. “Change of Control” means an event or series of events by which:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml010.jpg]
-5- (a) any “person” (other than a Lender or any of its Affiliates) or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding (i) any employee benefit plan of such person or its
subsidiaries, (ii) any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, and (iii) any “group” of
which the Lenders or their Affiliates constitute a majority in interest) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); (b)
the consummation of any transaction or series of transactions (including a
merger or consolidation), the result of which is that any Person or Persons
(other than the owners of the Equity Interests of CCS on the Closing Date)
become the direct or indirect record or beneficial owners of more than 50% of
the Equity Interests of CCS; (c) the consummation of any transaction or series
of transactions (including a merger or consolidation), the result of which is
that any Person or Persons (other than the owners of the Equity Interests of
CCSS on the Closing Date) become the direct or indirect record or beneficial
owners of more than 25% of the Equity Interests of CCSS; or (d) during any
period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower, CCS or CCSS, as
applicable, cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing. “Change of Control Premium”
shall mean, on any date, an amount equal to (a) 1% multiplied by (b) the
principal amount of the applicable Loans being prepaid (or that are required to
be prepaid) on such date. “Change of Control Prepayment” has the meaning set
forth in Section 2.03(d). “Closing Date” means the first date all the conditions
precedent in Article IV are satisfied or waived in accordance with Section
10.01. “Code” means the Internal Revenue Code of 1986. “Collateral” means all of
the “Collateral” or other similar term referred to in the Collateral Documents
and all of the other property that is or is intended under the terms of the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml011.jpg]
-6- Collateral Documents to be subject to Liens in favor of the Collateral Agent
for the benefit of the Secured Parties. “Collateral Agent” means Wilmington
Trust, National Association, in its capacity as Collateral Agent under any of
the Loan Documents, or any successor collateral agent. “Collateral Documents”
means, collectively, the Security Agreement, the Account Control Agreements,
each of the mortgages, collateral assignments, Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Collateral Agent pursuant to Section 6.12 hereof or pursuant to the Security
Agreement (including any notices or filings with respect to Intellectual
Property), and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties. “Commitment” means, as to each Lender, its
obligation to make Loans to the Borrower pursuant to Section 2.01 in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. “Connection
Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect. “Default” means any event or
condition that constitutes an Event of Default or that, with the giving of any
notice, the passage of time, or both, would be an Event of Default. “Default
Rate” means the Interest Rate plus 2% per annum. “Designated Jurisdiction” means
any country or territory to the extent that such country or territory itself is
the subject of any Sanction.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml012.jpg]
-7- “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States. “Eligible Assignee” means any
Person that meets the requirements to be an assignee under Section 10.06(b)(iii)
and (v) (subject to such consents, if any, as may be required under Section
10.06(b)(iii)). “Environment” means ambient air, indoor air, surface water,
groundwater, drinking water, soil, surface and subsurface strata, and natural
resources such as wetland, flora and fauna. “Environmental Laws” means any and
all Federal, state, local, and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, agreements or governmental
restrictions relating to pollution or the protection of the Environment or human
health (to the extent related to exposure to Hazardous Materials), including
those relating to the manufacture, generation, handling, transport, storage,
treatment, Release threat of Release of Hazardous Materials. “Environmental
Liability” means any liability, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml013.jpg]
-8- “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code). “ERISA Event” means (a) a
Reportable Event with respect to a Pension Plan; (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or the receipt of notification by the Borrower or any ERISA Affiliate that
a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent
to terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan. “Event of
Default” has the meaning specified in Section 8.01. “Excluded Property” has the
meaning specified in the Security Agreement. “Excluded Taxes” means any of the
following Taxes imposed on or with respect to Recipient or required to be
withheld or deducted from payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 10.13) or
(ii) such Lender changes its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. “Extended Loans” has the meaning
specified in Section 2.12. “Extended Maturity Date” has the meaning set forth in
the definition of “Maturity Date”.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml014.jpg]
-9- “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments (a) in
respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of Section
2.03(b)(iv) or (b) are applied to pay (or to reimburse such Person for its prior
payment of) any third party claim covered by such insurance and/or the costs and
expenses of such Person with respect thereto. “Facility” means, at any time, the
aggregate principal amount of the Loans of all Lenders outstanding at such time.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board. “FATCA” means (a) Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantially comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and (b) any
applicable intergovernmental agreements entered into pursuant to the foregoing
and (to the extent that they are substantially comparable and not materially
more onerous to comply with as compared to the applicable rules listed in clause
(a)) any applicable Laws implementing any such intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by the Required Lenders. “Fee Letters” means, collectively, the Agent
Fee Letter and the Lender Fee Letter. “Filing Date” the first date after the
Closing Date on which the Borrower has filed all of its annual and quarterly
reports on Forms 10-K and 10-Q for all quarterly and annual periods ending on or
prior to September 30, 2015.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml015.jpg]
-10- “Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction. “Foreign Subsidiary” means
a Subsidiary that is not a Domestic Subsidiary. “FRB” means the Board of
Governors of the Federal Reserve System of the United States. “Fund” means any
Person (other than a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities. “GAAP” means
generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied. “Governmental Authority” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). “Guarantee” means, as
to any Person, any (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if



--------------------------------------------------------------------------------



 
[exhibit1078executedterml016.jpg]
-11- not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning. “Guarantors” means,
collectively, the Subsidiaries of the Borrower listed on Schedule 6.12 and each
other Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12. “Guaranty” means,
collectively, the Guaranty made by the Guarantors in favor of the Secured
Parties, substantially in the form of Exhibit E, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12. “Hazardous
Materials” means all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law. “IFRS” means international accounting
standards within the meaning of IAS Regulation 1606/2002 to the extent
applicable to the relevant financial statements delivered under or referred to
herein. “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and not past due for
more than 60 days after the date on which such trade account was created); (d)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(e) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable



--------------------------------------------------------------------------------



 
[exhibit1078executedterml017.jpg]
-12- preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and (g) all Guarantees
of such Person in respect of any of the foregoing. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes. “Indemnitees” has the meaning specified in Section
10.04(b). “Information” has the meaning specified in Section 10.07.
“Intellectual Property” has the meaning given to such term in the Security
Agreement. “Interest Payment Date” means the last Business Day of each month and
the Maturity Date. “Interest Rate” mean 10.5% per annum. “Investment” means, as
to any Person, any direct or indirect acquisition or investment by such Person,
whether by means of (a) the purchase or other acquisition of Equity Interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
interest in, another Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, net of any cash repayments thereof or returns
thereon but otherwise without adjustment for subsequent increases or decreases
in the value of such Investment. “IRS” means the United States Internal Revenue
Service. “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “Lender” has the meaning
specified in the introductory paragraph hereto.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml018.jpg]
-13- “Lender Fee Letter” means that certain letter agreement, dated as of the
date hereof, among the Borrower and Lenders party thereto. “Lending Office”
means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices
as a Lender may from time to time notify the Borrower and the Administrative
Agent, which office may include any Affiliate of such Lender or any domestic or
foreign branch of such Lender or such Affiliate. Unless the context otherwise
requires each reference to a Lender shall include its applicable Lending Office.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing). “Loan” means an extension of
credit by a Lender to the Borrower under Article II (including, for the
avoidance of doubt, any Extended Loans). “Loan Documents” means, collectively,
(a) this Agreement, (b) the Notes, (c) the Guaranty, (d) the Collateral
Documents, (e) the Fee Letters, (f) each Cash Secured LC Disbursement Letter,
(g) the CCS Consent Agreement and (h) each other agreement, instrument, or
document executed by a Loan Party, any Subsidiary thereof, CCS or CCSS (or any
owner of their Equity Interests) at any time in connection with this Agreement.
“Loan Notice” means a request for the Borrowing of the Loans on the Closing
Date, which shall be substantially in the form of Exhibit A or such other form
as may be approved by the Administrative Agent and the Required Lenders,
appropriately completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor. “Material
Adverse Effect” means (a) a material adverse change in, or a material adverse
effect upon, the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Borrower or
of the Specified Parties taken as a whole; (b) a material impairment of the
rights and remedies of any Agent or any Lender under any Loan Document, or of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party. “Material Contract” means each contract listed
on Schedule 6.19 (including amendments to contracts listed on Schedule 6.19) and
each other agreement to which a Loan Party or any Subsidiary thereof is a party
that is filed with the SEC before or after the Closing Date.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml019.jpg]
-14- “Material Real Property” means any fee owned real Property of the Borrower,
any other Loan Party or any Subsidiary thereof that has a net book value in
excess of $250,000 individually or $500,000 in the aggregate. “Maturity Date”
means the date that is six months after the Closing Date (the “Original Maturity
Date”), or, if the Loans are extended pursuant to Section 2.12, the date that is
three months after the Original Maturity Date (the “Extended Maturity Date”).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions. “Multiple Employer Plan” means
a Plan which has two or more contributing sponsors (including the Borrower or
any ERISA Affiliate) at least two of whom are not under common control, as such
a plan is described in Section 4064 of ERISA. “Net Cash Proceeds” means: (a)
with respect to any Disposition by the Borrower, any other Loan Party or any of
their Subsidiaries, or any Extraordinary Receipt received or paid to the account
of the Borrower, any other Loan Party or any of their Subsidiaries, the excess,
if any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash or cash equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be (and is) repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket fees and expenses incurred by the Borrower, such other
Loan Party or such Subsidiary in connection with such transaction, (C) the
amount of such proceeds that are required to be (and are) paid under the
“Special Proceeds” section of the Settlement Agreement, as in effect on the date
hereof, (D) Taxes reasonably estimated to be actually payable within two years
of the date of the relevant transaction as a result of such transaction;
provided that, if the amount of any estimated taxes pursuant to subclause (D)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds, (E) amounts provided as a reserve in accordance with GAAP against any
liabilities under any indemnification obligation or purchase price adjustment
associated with such Disposition (provided that to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds), and (F) reasonable and customary cash escrows (until
released from escrow to the Borrower or any of its Subsidiaries) from the sale
price for such Disposition; and (b) with respect to the sale or issuance of any
Equity Interest by the Borrower, any other Loan Party or any of their
Subsidiaries, or the incurrence or issuance of any Indebtedness by the Borrower,
any other Loan Party or any of their Subsidiaries, the excess of (i) the sum of



--------------------------------------------------------------------------------



 
[exhibit1078executedterml020.jpg]
-15- the cash and cash equivalents received in connection with such transaction
over (ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket fees and expenses, incurred by the Borrower, such other
Loan Party or such Subsidiary in connection therewith. “Note” means a promissory
note made by the Borrower in favor of a Lender evidencing Loans made by such
Lender, substantially in the form of Exhibit B. “NPL” means the National
Priorities List under CERCLA. “Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan, including any Premium,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. “OFAC” means the
Office of Foreign Assets Control of the United States Department of the
Treasury. “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Original Maturity Date” has the meaning set forth
in the definition of “Maturity Date”. “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Documents). “Other Taxes” means all present or future stamp,
court or documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, transfer, assignment or otherwise with respect to any Loan
Document. “Participant” has the meaning specified in Section 10.06(d).



--------------------------------------------------------------------------------



 
[exhibit1078executedterml021.jpg]
-16- “Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation. “Pension Act” means the
Pension Protection Act of 2006. “Pension Funding Rules” means the rules of the
Code and ERISA regarding minimum required contributions (including any
installment payment thereof) to Pension Plans and set forth in, with respect to
plan years ending prior to the effective date of the Pension Act, Section 412 of
the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA. “Pension Plan” means any employee pension
benefit plan (including a Multiple Employer Plan or a Multiemployer Plan) that
is maintained or is contributed to by the Borrower and any ERISA Affiliate and
is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code. “Permitted Liens” shall mean Liens of
the type described in Section 7.01. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
employee benefit plan within the meaning of Section 3(3) of ERISA (including a
Pension Plan), maintained for employees of the Borrower or any ERISA Affiliate
or any such Plan to which the Borrower or any ERISA Affiliate is required to
contribute on behalf of any of its employees. “Platform” has the meaning
specified in Section 6.02. “Premium” means any Prepayment Premium and/or Change
of Control Premium. “Prepayment Premium” shall mean, (a) with respect to any
applicable prepayment or repayment of Loans made on or prior to the Original
Maturity Date, an amount equal to (i) 4% multiplied by (ii) the principal amount
of the applicable Loans being prepaid or repaid (or that are required to be
prepaid or repaid) on such date, and (b) with respect to any prepayment or
repayment of Loans made after the Original Maturity Date, $0. “Property” of any
Person means any property or assets (whether real, personal, or mixed, tangible
or intangible) of such Person. “Public Lender” has the meaning specified in
Section 6.02. “Register” has the meaning specified in Section 10.06(c).
“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml022.jpg]
-17- “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates. “Release” means any
release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment, or into,
from or through any building, structure or facility. “Reportable Event” means
any of the events set forth in Section 4043(c) of ERISA, other than events for
which the 30 day notice period has been waived. “Required Amortization Amount”
means, with respect to any Amortization Date, an amount equal to (a) the amount
set forth opposite such Amortization Date on Schedule 2.05 or, in the case of
Extended Loans, Schedule 2.12, minus (b) the principal amount of any prepayment
of Loans made pursuant to Section 2.03(b)(v) after the Amortization Date
occurring immediately before such Amortization Date (or, with respect to the
first Amortization Date, the Closing Date), provided that such amount cannot be
less than zero. “Required Lenders” means, as of any date of determination,
Lenders holding more than 50% of the Facility on such date. “Responsible
Officer” means the chief executive officer, president, chief financial officer,
treasurer, assistant treasurer or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Article IV, the
secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. “Restricted Payment” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of any Person or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. “Sanction(s)” means any sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority. “S&P” means Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw- Hill Companies, Inc., and
any successor thereto. “SEC” means the Securities and Exchange Commission, or
any Governmental Authority succeeding to any of its principal functions.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml023.jpg]
-18- “SEC Matters” means any disputes, litigations or other actions arising out
of or in connection with the Borrower’s failure to timely comply with its
reporting obligations under the Securities Exchange Act of 1934 prior to the
Filing Date. “Secured Parties” means, collectively, the Administrative Agent,
the Collateral Agent, the Lenders, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.06, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents. “Security Agreement” has
the meaning specified in Article IV. “Security Agreement Supplement” means the
joinder agreement described in Section 20 of the Security Agreement. “Settlement
Agreement” means that certain Settlement Agreement Regarding ADA-ES’ Indemnity
Obligations dated as of November 28, 2011 among ADA-ES, the ECP Defendants (as
defined therein), and the AC Venture Defendants (as defined therein). “Solvent”
and “Solvency” mean, with respect to any Person on any date of determination,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability. “Specified
Parties” means the Borrower, each other Loan Party, the Subsidiaries of the
Borrower and each other Loan Party, CCS, and CCSS. “Subsidiary” of a Person
means a corporation, partnership, joint venture, limited liability company or
other business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise Controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, as of
the date hereof, CCS and CCSS do not constitute Subsidiaries. “Synthetic Debt”
means, with respect to any Person as of any date of determination thereof, all
obligations of such Person in respect of transactions entered into by such
Person that are intended to function primarily as a borrowing of funds
(including any minority interest



--------------------------------------------------------------------------------



 
[exhibit1078executedterml024.jpg]
-19- transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP. “Synthetic Lease Obligation” means the monetary obligation of a
Person under (a) a so- called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property (including sale
and leaseback transactions), in each case, creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment). “Taxes”
means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Threshold Amount” means $500,000. “UCC” means
the Uniform Commercial Code as in effect in the State of New York provided that,
if perfection or the effect of perfection or non-perfection or the priority of
any security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority. “United States” and “U.S.”
mean the United States of America. “U.S. Person” means any Person that is a
“United States Person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate” has the meaning specified in Section 3.01(e)(ii)(B)(3).
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections,



--------------------------------------------------------------------------------



 
[exhibit1078executedterml025.jpg]
-20- Preliminary Statements, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Preliminary Statements, Exhibits and Schedules
to, the Loan Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. (b) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including.” (c) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. 1.03 Accounting Terms (a) Generally. All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. (b)
Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).



--------------------------------------------------------------------------------



 
[exhibit1078executedterml026.jpg]
-21- 1.05 Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). ARTICLE II THE LOANS 2.01 The Loans. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make a single loan
to the Borrower on the Closing Date in an amount not to exceed such Lender’s
Commitment. The Borrowing shall consist of Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentage of the
Facility. Amounts borrowed under this Section 2.01 and repaid or prepaid may not
be reborrowed. 2.02 Borrowing. (a) The Borrowing, shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which shall be given
pursuant to a Loan Notice. Such Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
Closing Date (or such shorter period as approved by the Required Lenders). Such
Loan Notice shall specify (i) the requested date of the Borrowing (which shall
be a Business Day and the Closing Date), and (ii) the principal amount of Loans
to be borrowed. (b) Following receipt of the Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Loans. Each Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the Closing Date. Upon satisfaction
of the applicable conditions set forth in Article IV, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds, in
accordance with instructions provided to the Administrative Agent by the
Borrower. 2.03 Prepayments. (a) Optional. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to any
date of prepayment of Loans; and (B) any prepayment of Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Loan shall be accompanied by all accrued interest on the amount prepaid and,
if applicable, the Prepayment Premium. Each prepayment of the outstanding Loans
pursuant to this Section 2.03(a) shall be applied to the principal repayment
installments thereof in inverse order of maturity, and each



--------------------------------------------------------------------------------



 
[exhibit1078executedterml027.jpg]
-22- such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages. (b) Mandatory. (i) If any Loan Party or any
of its Subsidiaries Disposes of any property that is permitted by Section
7.05(e) or that is not permitted by Section 7.05, which, in either case, results
in the realization by such Person of Net Cash Proceeds, the Borrower shall
prepay, or cause to be prepaid, an aggregate principal amount of Loans equal to
100% of such Net Cash Proceeds, immediately upon receipt thereof by such Person
(such prepayments to be applied as set forth in clause (vi) below). (ii) Upon
the sale or issuance by any Loan Party or any of its Subsidiaries of any of its
Equity Interests (other than any sales or issuances of Equity Interests to
another Loan Party), the Borrower shall prepay, or cause to be prepaid, an
aggregate principal amount of Loans equal to 35% of all Net Cash Proceeds
received therefrom, immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clause (vi) below).
(iii) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay, or
cause to be prepaid, an aggregate principal amount of Loans equal to 100% of all
Net Cash Proceeds received therefrom, immediately upon receipt thereof by such
Loan Party or such Subsidiary (such prepayments to be applied as set forth in
clause (vi) below). (iv) Upon any Extraordinary Receipt received by or paid to
or for the account of any Loan Party or any of its Subsidiaries, and not
otherwise included in clause (i), (ii), (iii) or (v) of this Section 2.03(b),
the Borrower shall prepay, or cause to be prepaid, an aggregate principal amount
of Loans equal to 100% of all Net Cash Proceeds received therefrom, immediately
upon receipt thereof by such Loan Party or such Subsidiary (such prepayments to
be applied as set forth in clause (vi) below); provided, however, that, at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of receipt of such Extraordinary Receipt), and so
long as no Default shall have occurred and be continuing, such Loan Party or
such Subsidiary may, within 90 days after the receipt of such Net Cash Proceeds,
use such cash proceeds to replace or repair the assets in respect of which the
Extraordinary Receipts were received or reinvest such cash proceeds in other
capital assets used or useful in the business of the Borrower and its
Subsidiaries; and provided, further, however, that any Net Cash Proceeds not so
applied shall be immediately applied after the expiration of such 90-day period
to the prepayment of the Loans as set forth in this Section 2.03(b)(iv); (v)
Upon release to any Loan Party or any Subsidiary thereof of any cash or cash
equivalents that previously secured any Cash Secured Letters of Credit, the
Borrower shall prepay, or cause to be prepaid, an aggregate principal amount of
Loans equal to 100% of such cash or cash equivalents, immediately upon receipt
thereof by



--------------------------------------------------------------------------------



 
[exhibit1078executedterml028.jpg]
-23- such Loan Party or such Subsidiary (such prepayments to be applied as set
forth in clause (vi) below). (vi) Each prepayment of Loans pursuant to the
foregoing provisions of this Section 2.03(b) shall be applied to the principal
repayment installments of the Facility in inverse order of maturity. (c)
Prepayment Premium. Each prepayment or repayment of Loans that is (or is
required to be) made under (i) Section 2.03(a), (ii) Section 2.03(b), or (iii)
as a result of acceleration of the Loans under Article VIII, shall be made
together with the Prepayment Premium and all unpaid interest on the amount so
prepaid or repaid, provided that such Prepayment Premium shall not be due in
connection with any prepayment or repayment of Loans (A) made pursuant to
Section 2.03(b)(iv) until the aggregate amount of principal repaid or prepaid
pursuant to such Section exceeds $1,000,000 or (B) made pursuant to Section
2.03(b)(v) to the extent (and only to the extent) that the amount of such
repayment or prepayment is applied to the Required Amortization Amount due on
the next Amortization Date in accordance with the definition of “Required
Amortization Amount”. Notwithstanding the foregoing, if the Loans are repaid in
full on the Maturity Date in accordance with the terms of this Agreement, no
Prepayment Premium shall be due in connection therewith. (d) Change of Control
Premium. If a Change of Control occurs, the Required Lenders may, at their
option and in their sole discretion, instruct the Administrative Agent by
written notice to the Borrower to require the Borrower to repay all of the
Obligations in cash in an amount equal to 100% of the aggregate unpaid principal
amount of the Obligations then outstanding plus the Change of Control Premium
(the “Change of Control Prepayment”). The Borrower must pay the Change of
Control Prepayment within 10 Business Days of demand therefor by the
Administrative Agent. 2.04 Termination of Commitments. The Aggregate Commitments
shall be automatically and permanently reduced to zero on the Closing Date after
giving effect to the Borrowing made on such date. 2.05 Repayment of Loans. On
each Amortization Date, the Borrower shall repay to the Administrative Agent,
for the pro rata benefit of the Lenders, the principal of the Loans in an amount
equal to the Required Amortization Amount. On the Maturity Date, the Borrower
shall repay to the Administrative Agent, for the pro rata benefit of the
Lenders, the aggregate principal amount of all Loans outstanding on such date,
together with any other Obligations outstanding on such date. 2.06 Interest. (a)
Subject to the provisions of Section 2.06(b), each Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Interest Rate. (b) If any amount of principal of any
Loan is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise,



--------------------------------------------------------------------------------



 
[exhibit1078executedterml029.jpg]
-24- such amount shall thereafter bear interest at an interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. (c) If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at an interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. (d) Upon the
request of the Required Lenders, while any Event of Default exists (other than
as set forth in Section 2.06(b)(i) above), the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at an interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. (e) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand. (f) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. 2.07 Fees. (a) The
Borrower shall pay to the Administrative Agent, for its own account, fees in the
amounts and at the times specified in the Agent Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(b) The Borrower shall pay to the Lenders, for their own accounts, fees in the
amounts and at the times specified in the Lender Fee Letter and such other fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. 2.08 Computation of Interest and Fees. All
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. 2.09
Evidence of Debt. (a) The Borrowing shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be



--------------------------------------------------------------------------------



 
[exhibit1078executedterml030.jpg]
-25- conclusive absent manifest error of the amount of the Borrowing made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender (which may be made through the Administrative Agent), the Borrower shall
execute and deliver to such Lender a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto. (b) In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. 2.10
Payments Generally; Administrative Agent’s Clawback. (a) General. All payments
to be made by the Borrower shall be made free and clear of and without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 11:00 a.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 11:00
a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be. (b) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the Closing Date that such
Lender will not make available to the Administrative Agent such Lender’s share
of the Borrowing to be made on such date, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, but without any
obligation to do so, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Federal Funds , plus
any administrative, processing or similar fees customarily charged by the
Lenders in connection with the foregoing, and (B) in the case of a payment to be
made by the Borrower, the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml031.jpg]
-26- Interest Rate. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in the Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
(c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption, but
without any obligation to do so, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Rate. A notice of the Administrative Agent to any
Lender or the Borrower with respect to any amount owing under this subsection
(c) shall be conclusive, absent manifest error. (d) Failure to Satisfy
Conditions Precedent. If any Lender makes available to the Administrative Agent
funds for the Loan to be made by such Lender on the Closing Date as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the Borrowing set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest. (e)
Obligations of Lenders Several. The obligations of the Lenders hereunder to make
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c). (f) Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner. (g) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied (i)
first, toward payment of fees of the Administrative Agent and the Collateral
Agent (including fees of legal counsel) then due hereunder, ratably



--------------------------------------------------------------------------------



 
[exhibit1078executedterml032.jpg]
-27- among such agents in accordance with the amounts of fees then due to such
parties; (ii) second, toward payment of fees of the Lenders then due hereunder,
ratably among such parties in accordance with the amounts of fees then due to
such parties; and (iii) third, toward payment of interest then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest then due to such parties; and (iii) fourth, toward payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties. 2.11 Sharing of Payments
by Lenders. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of (a) Obligations due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that: (i) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this Section shall not be construed
to (A) apply to any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, other than an assignment to the Borrower or
any Affiliate thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml033.jpg]
-28- 2.12 Right to Extend the Original Maturity Date. (a) The Borrower shall
have the right, in its discretion, to be exercised by notice in writing to the
Administrative Agent (which notice shall be promptly provided by the
Administrative Agent to each Lender), delivered not less than 10 Business Days
prior to the Original Maturity Date, to extend the Maturity Date of the Loans to
the Extended Maturity Date (any Loans so extended, the “Extended Loans”), so
long as: (i) the Filing Date shall have occurred on or before the Original
Maturity Date; (ii) the Borrower shall have delivered to the Administrative
Agent and the Lenders the financial statements required to be delivered by
Section 6.01(a) for the fiscal year ending December 31, 2015; (iii) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V and the other Loan Documents, are true and correct on and
as of the Original Maturity Date, before and after giving effect to the
extension of the Loans on such date; (iv) no Default or Event of Default shall
have occurred and be continuing on the Original Maturity Date or would occur
after giving effect to the extension of the Loans on such date; (v) on or prior
to the Original Maturity Date, CCS shall have leased or sold at least one
additional refined coal facility to a third party that is not an Affiliate of
the Loan Parties that is not leased or sold as of the Closing Date; (vi) the
Borrower shall have delivered evidence to the Required Lenders (reasonably
acceptable to them), that the Borrower is in compliance with Section 6.15(a) on
and as of the Original Maturity Date; and (vii) on or prior to the Original
Maturity Date, the Borrower shall have paid to the Lenders, for their own
accounts, a fee in an amount equal to 4% of the outstanding Loans held by such
Lender as of the Original Maturity Date after giving effect to the Required
Amortization Amount required to be paid (and paid) by the Borrower on such date
(it being understood, that such fees shall be fully earned when due and shall
not be refundable for any reason whatsoever). 2.13 Representation by Lenders.
Each of the Lenders represents and warrants to the Borrower that as of the date
hereof, such Lender is a “qualified purchaser,” as such term is defined in
Section 2(a)(51) of the Investment Company Act of 1940, as amended, and Rules
2a51-1, 2a51-2 and 2a51-3 thereunder.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml034.jpg]
-29- ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments
Free of Taxes; Obligation to Withhold; Payments on Account of Taxes. (i) Any and
all payments by or on account of any obligation of any Loan Party hereunder or
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made. (b) Payment of Other
Taxes by the Borrower. Without limiting the provisions of subsection (a) above,
the Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes. (c) Tax
Indemnifications. (i) The Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Taxes imposed
or asserted on or attributable to amounts payable under this Section 3.01)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml035.jpg]
-30- Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (ii) Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent against any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). (d) Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent. (e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml036.jpg]
-31- (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (2) executed copies of
IRS Form W-8ECI; . (3) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or (4) to the
extent a Foreign Lender is not the beneficial owner, executed copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign



--------------------------------------------------------------------------------



 
[exhibit1078executedterml037.jpg]
-32- Lender are claiming the portfolio interest exemption, such Foreign Lender
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner; (C) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (iii) Each Lender
agrees that if any form or certification it previously delivered pursuant to
this Section 3.01 expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. (f) Treatment
of Certain Refunds. Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender, as
the case may be. If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental



--------------------------------------------------------------------------------



 
[exhibit1078executedterml038.jpg]
-33- Authority with respect to such refund), provided that the Borrower, upon
the request of the Recipient, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This subsection shall not be construed
to require any Recipient to available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person. (g) Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations. 3.02 Increased Costs. (a) Increased Costs Generally. If any Change
in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender; or (ii) subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Loan, or of maintaining its obligation to make any
such Loan, or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. (b) Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy),



--------------------------------------------------------------------------------



 
[exhibit1078executedterml039.jpg]
-34- then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. (c) Certificates for Reimbursement. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof. (d) Delay in
Requests. Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 3.02 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine- month period referred to above shall be extended to
include the period of retroactive effect thereof). 3.03 Mitigation Obligations;
Replacement of Lenders. (a) Designation of a Different Lending Office. Each
Lender may make its Loan to the Borrower through any Lending Office, provided
that the exercise of this option shall not affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.02, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then at the
request of the Borrower such Lender shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.02, as the case may be, in the future, and (ii) in each
case, would not subject such Lender, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender, as
the case may be. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment. (b) Replacement of Lenders. If any Lender requests compensation
under Section 3.02, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.03(a), the Borrower may replace such Lender in accordance with
Section 10.13.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml040.jpg]
-35- 3.04 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments, repayment of the Obligations
hereunder, and resignation or removal of the Administrative Agent. ARTICLE IV
CONDITIONS PRECEDENT TO LOANS The obligation of each Lender to make its Loan
hereunder on the Closing Date is subject to satisfaction of the following
conditions precedent: (a) Each Lender’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to each of the Lenders: (i) executed
counterparts of this Agreement and the Guaranty, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower; (ii) a
Note executed by the Borrower in favor of each Lender requesting a Note; (iii) a
pledge and security agreement, in substantially the form of Exhibit F (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with: (A) certificates and
instruments representing the Pledged Equity referred to therein accompanied by
undated stock powers or instruments of transfer executed in blank, (B) proper
Financing Statements in form appropriate for filing under the Uniform Commercial
Code of all jurisdictions that the Required Lenders may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement, (C) certified
copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Required Lenders deem necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Permitted Liens),



--------------------------------------------------------------------------------



 
[exhibit1078executedterml041.jpg]
-36- (D) the Account Control Agreements duly executed by the appropriate parties
governing each deposit account and securities account owned by a Loan Party on
the Closing Date, and (E) evidence that all other actions, recordings and
filings that the Required Lenders may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement has been taken or will be
taken substantially concurrently with, or immediately following, the making of
the Loans hereunder (including receipt of duly executed payoff letters, UCC-3
termination statements and landlords’ and bailees’ waiver and consent
agreements); (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Required Lenders may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party; (v) such documents and
certifications as the Required Lenders may reasonably require to evidence that
each Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (vi) a favorable opinion of Gibson Dunn & Crutcher, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request; (vii) a favorable opinion of Fortis Law Partners
LLC, counsel to the Loan Parties in Colorado, addressed to the Administrative
Agent and each Lender, as to such matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request; (viii) a
certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; (ix) a certificate signed
by a Responsible Officer of the Borrower certifying that (A) the representations
and warranties of the Borrower and each other Loan Party contained in Article V
and the other Loan Documents, are true and correct on and as of the Closing
Date, and (B) no Default exists;



--------------------------------------------------------------------------------



 
[exhibit1078executedterml042.jpg]
-37- (x) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries, taken as a whole, from the chief financial officer of the
Borrower; (xi) a Loan Notice executed by the Borrower; (xii) evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Collateral Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as the case may be, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitutes
Collateral; (xiii) an agreement duly executed by CCS, whereby CCS agrees to make
all payments under the CCS License Agreement into a deposit account that is
subject to an Account Control Agreement and containing such other agreements and
acknowledgments from CCS as the Required Lenders may request, such agreement to
be in form and substance acceptable to the Required Lenders (the “CCS Consent
Agreement”); (xiv) an agreement duly executed by each issuer of Cash Secured
Letters of Credit on the Closing Date, whereby such issuer agrees to make all
releases of cash and/or cash collateral in respect of such Cash Secured Letters
of Credit into a deposit or securities account that is subject to an Account
Control Agreement, such agreement to be in form and substance acceptable to the
Required Lenders (each, a “Cash Secured LC Direction Letter”); and (xv) an
agreement from NexGen Refined Coal, LLC with respect to the pledge of ADA-ES’
Equity Interests in CCSS pursuant to the Security Agreement, which agreement
shall be in form and substance acceptable to the Required Lenders; and (xvi)
such other assurances, certificates, documents, consents or opinions as the
Required Lenders reasonably may require. (b) All fees required to be paid to the
Administrative Agent and the Lenders on or before the Closing Date shall have
been paid. (c) The Borrower shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent and to the Lenders in accordance with
Section 10.04 (directly to such counsel if requested by the Administrative Agent
or such Lender, as the case may be) to the extent invoiced prior to the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent or the Lenders, as the case may be).
(d) The Lenders shall have completed a due diligence investigation of the
Specified Parties in scope, and with results, satisfactory to the Lenders.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml043.jpg]
-38- Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Article
IV, each Lender that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. ARTICLE V REPRESENTATIONS AND WARRANTIES The Borrower
represents and warrants to the Administrative Agent and the Lenders that: 5.01
Existence, Qualification and Power. Each of the Borrower and its Subsidiaries
and, to the knowledge of the Borrower, each other Specified Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. 5.02 Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is or is to be a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law. 5.03
Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (including, without limitation, any
owner of Equity Interests in CCSS) is necessary or required in connection with
(a) the execution, delivery or performance by any Loan Party of this Agreement
or any other Loan Document, (b) the grant by any Loan Party of the Liens granted
by it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except (i) for the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect (and other than contemplated, but not yet made,
filings of UCC financing statements or the equivalent under applicable Law with
the appropriate offices) and (ii) to the extent that the failure of any
approval, consent, exemption, authorization,



--------------------------------------------------------------------------------



 
[exhibit1078executedterml044.jpg]
-39- or other action by, or notice to, or filing with, any Governmental
Authority or any other Person to have been duly obtained, taken, given, or made
or to be in full force and effect, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. 5.04 Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms. 5.05 Litigation. Except for any such matters that may exist or
be threatened or contemplated in connection with the SEC Matters, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower any of its Subsidiaries and,
to the knowledge of the Borrower, any other Specified Party or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document, or (b) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect. 5.06
No Default. (a) Neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any other Specified Party is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (b) No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document. (c) No “event of default” or similar event, however
defined, has occurred and is continuing under the ADA-ES Working Capital
Agreement. (d) To the knowledge of the Borrower, CCS is not in default under,
and is in compliance in all material respects with its obligations under, each
of the CCS Working Capital Agreement and the CCS License Agreement. To the
knowledge of the Borrower, each of the CCS Consent Agreement and the CCS License
Agreement is in full force and effect and CCS has no defenses or offsets to the
performance of its obligations thereunder. (e) To the knowledge of the Borrower,
CCSS is not in default under, and is in compliance in all material respects with
its obligations under, any Indebtedness of CCSS in excess of the Threshold
Amount. 5.07 Ownership of Property. The Borrower and its Subsidiaries and, to
the knowledge of the Borrower, each other Specified Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml045.jpg]
-40- 5.08 Environmental Compliance. (a) The Borrower and its Subsidiaries and,
to the knowledge of the Borrower, each other Specified Party conducts in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. (b) None of the
properties currently or formerly owned or operated by the Borrower nor its
Subsidiaries nor, to the knowledge of the Borrower, any other Specified Party is
listed or formally proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and to the best knowledge of the Borrower never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
the Borrower nor its Subsidiaries nor, to the knowledge of the Borrower, any
other Specified Party or, on any property formerly owned or operated by the
Borrower or any Subsidiary, or to the best of the knowledge of the Borrower, any
other Specified Party; there is no asbestos or asbestos- containing material on,
at or in any property currently owned or operated by the Borrower nor its
Subsidiaries nor, to the knowledge of the Borrower, any other Specified Party;
and Hazardous Materials have not been Released on, at, under or from any
property currently or formerly owned or operated by the Borrower nor its
Subsidiaries nor, to the knowledge of the Borrower, any other Specified Party in
a manner, form or amount which could reasonably be expected to result in
material liability of the Borrower or its Subsidiaries or, to the knowledge of
the Borrower, any other Specified Party. (c) Neither the Borrower nor any of its
Subsidiaries nor, to the knowledge of the Borrower, any other Specified Party is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at, on, under, or from any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by the Borrower nor its Subsidiaries
nor, to the knowledge of the Borrower, any other Specified Party have been
disposed of in a manner which could not reasonably expected to result in
material liability to such Specified Party. (d) The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, the other Specified Parties:
(i) are, and within the period of all applicable statutes of limitation have
been, in compliance with all applicable Environmental Laws; (ii) hold all
Environmental Permits (each of which is in full force and effect) required for
any of their current or intended operations or for any property owned, leased,
or otherwise operated by any of them; (iii) are, and within the period of all
applicable statutes of limitation have been, in compliance with all of their
Environmental Permits; and (iv) to the extent within the control of the
Specified Parties, each of



--------------------------------------------------------------------------------



 
[exhibit1078executedterml046.jpg]
-41- their Environmental Permits will be timely renewed and complied with, any
additional Environmental permits that may be required of any of them will be
timely obtained and complied with, without material expense, and compliance with
any Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense. 5.09
Insurance. The properties of the Borrower and its Subsidiaries and, to the
knowledge of the Borrower, the other Specified Parties are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Specified
Party operates. 5.10 Taxes. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, the other Specified Parties have timely filed all
federal, state and other material tax returns and reports required to be filed,
and have timely paid all federal, state and other material Taxes (whether or not
shown on a tax return), including in its capacity as a withholding agent, levied
or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed material tax assessment
or other claim against, and no material tax audit with respect to, the Borrower
nor any of its Subsidiaries nor, to the knowledge of the Borrower, any other
Specified Party. Neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any other Specified Party is party to any tax sharing
agreement. 5.11 ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code and other
applicable laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code or an application for such a letter
is currently being processed by the Internal Revenue Service. To the best
knowledge of the Borrower, nothing has occurred that would prevent or result in
the loss of such tax-qualified status. (b) There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. (c) Except as could not reasonably be expected to
result, individually or in the aggregate, in liability of any Specified Party,
in excess of the Threshold Amount: (i) no ERISA Event has occurred, and neither
the Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher; (iii) neither the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml047.jpg]
-42- Borrower nor any ERISA Affiliate has incurred any material liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; and (iv) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA. (d) Neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any material unsatisfied
obligation to contribute to, or material liability under, any active or
terminated Pension Plan. (e) With respect to each scheme or arrangement mandated
by a government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”): (i) any employer and employee
contributions required by law or by the terms of any Foreign Government Scheme
or Arrangement or any Foreign Plan have been made, or, if applicable, accrued,
in all material respects in accordance with applicable accounting requirements;
(ii) to the extent any Foreign Plan is required to be funded, the fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient to
procure or provide for the accrued benefit obligations, as of the date hereof,
with respect to all current and former participants in such Foreign Plan
according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable accounting
requirements; and (iii) each Foreign Plan required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities. 5.12 Subsidiaries; Equity Interests; Loan Parties. No Loan Party
has any Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.12, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.12, free and clear
of all Liens except those created under the Collateral Documents. No Loan Party
has any equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.12. Set forth on Part (c) of
Schedule 5.12 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation. The copy of the
organizational documents of each Loan Party and each amendment thereto provided
pursuant to clause (a)(v) of Article IV is a true and correct copy of each such
document, each of which is valid and in full force and effect.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml048.jpg]
-43- 5.13 Margin Regulations; Investment Company Act. (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. (b) None of the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940. 5.14 Disclosure. The reports, financial
statements, certificates and other information furnished in writing by any Loan
Party or its counsel to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document, at the time furnished
and taken as a whole, do not contain any material misstatement of fact; provided
that, with respect to projected financial information and other forward looking
statements, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. 5.15
Compliance with Laws. Except for any such noncompliance in connection with the
SEC Matters, the Borrower and its Subsidiaries and, to the knowledge of the
Borrower, each other Specified Party is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. 5.16 Intellectual
Property; Licenses, Etc. The Borrower and its Subsidiaries and, to the knowledge
of the Borrower, each other Specified Party owns, or possesses the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Specified Party infringes upon any rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrower, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
5.17 Solvency. Immediately before and after giving effect to the Borrowing
hereunder, the Borrower is, individually and together with its Subsidiaries on a
consolidated basis, Solvent. 5.18 Casualty, Etc. Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other



--------------------------------------------------------------------------------



 
[exhibit1078executedterml049.jpg]
-44- casualty (whether or not covered by insurance), condemnation or eminent
domain proceeding that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. 5.19 Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date
and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years.
5.20 Representations with Respect to Certain Collateral. (a) As of the Closing
Date, the Borrower anticipates that not less than $4,000,000 of the cash and/or
cash equivalents currently securing the Cash Secured Letters of Credit issued
under the ADA-ES Working Capital Agreement will be transferred on or before June
30, 2016 by the issuer thereof into a deposit or securities account of a Loan
Party that is subject to an Account Control Agreement. (b) Each issuer of Cash
Secured Letters of Credit has executed and delivered to the Administrative Agent
a Cash Secured LC Direction Letter. (c) CCS has agreed to deliver all payments
due to ADA-ES under the CCS License Agreement to an account that is subject to
an Account Control Agreement. (d) The exercise of any rights or remedies of the
Collateral Agent and/or any other Secured Party under the Collateral Documents
will not give any counterparty to a material Contractual Obligation with CCSS
the right to (i) terminate such Contractual Obligation or (ii) suspend its
performance thereunder or (iii) seek any other remedy with respect thereto, in
either case, to the extent that the same could reasonably be expected to result
in a Material Adverse Effect. (e) The refined coal tonnage produced that is
subject to the Refined Coal Royalty (as such term is defined in the CCS License
Agreement) during the fiscal quarter ending September 30, 2015 was $7,000,000,
which will be publicly disclosed by Borrower at the time the material terms of
this Agreement are disclosed. 5.21 OFAC. Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction. 5.22 Anti-Corruption Laws.
The Borrower and its Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, and, to the extent
applicable, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml050.jpg]
-45- 5.23 Settlement Agreement. The maximum aggregate face amount of letters of
credit that the Loan Parties could be required to provide pursuant to the
Settlement Agreement at any time between the Closing Date and the Maturity Date
is $22,500,000. 5.24 No CCS Material Adverse Effect. Except as has been publicly
disclosed prior to the date hereof (with such disclosures taken as a whole),
since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to result in a Material Adverse Effect. 5.25 Permitted Debt and Liens. As of the
Closing Date, (a) no Liens exist on any Property of a Loan Party or Subsidiary
thereof other than Permitted Liens and (b) no Loan Party or Subsidiary thereof
is liable with respect to any Indebtedness other than Indebtedness permitted by
Section 7.02. 5.26 Material Non-Public Information. Neither the Borrower nor any
of its Subsidiaries has provided any Lender any material non-public information
prior to the Closing Date in connection with the transactions contemplated
hereby that will not be publicly disclosed with the material terms of this
Agreement. ARTICLE VI AFFIRMATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:
6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Required Lenders: (a) as soon as
available, but in any event within 90 days after the end of each fiscal year of
the Borrower commencing with the fiscal year in which the Filing Date occurs, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; (b) within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower commencing with the fiscal quarter in which the Filing Date
occurs, a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml051.jpg]
-46- previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; As to any
information contained in materials furnished pursuant to Section 6.02(a), the
Borrower shall not be separately required to furnish such information under
Section 6.01(a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in Sections 6.01(a) and (b) above at the times specified therein. 6.02
Certificates; Other Information. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Required Lenders: (a) promptly
after the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto; (b) as soon as
available, but in any event within 30 days after the end of each fiscal year of
the Borrower, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for the Borrower and its Subsidiaries and
containing such additional information as any Lender through the Administrative
Agent may reasonably request; (c) concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a certificate
signed by a Responsible Officer of the Borrower certifying that no Default
exists or, if any such Default shall exist, stating the nature and status of
such event; and (d) promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(a) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to



--------------------------------------------------------------------------------



 
[exhibit1078executedterml052.jpg]
-47- cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. The Borrower hereby acknowledges
that (a) the Administrative Agent may make available to the Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (ii)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non- public information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (iv) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Each of the Lenders on the Closing Date shall be
Public Lenders until such time, if any, as any such Lender notifies the Borrower
and the Administrative Agent that it is no longer a Public Lender. 6.03 Notices.
Promptly notify the Administrative Agent and each Lender: (a) of the occurrence
of any Default; (b) of the (i) occurrence of any Disposition of property or
assets for which the Borrower is required to make, or cause to be made, a
mandatory prepayment pursuant to Section 2.03(b)(i), (ii) occurrence of any sale
of capital stock or other Equity Interests for which the Borrower is required to
make, or cause to be made, a mandatory prepayment pursuant to Section
2.03(b)(ii), (iii) incurrence or issuance of any Indebtedness for which the
Borrower is required to make, or cause to be made, a mandatory prepayment
pursuant to Section 2.03(b)(iii), and (iv) receipt of any Extraordinary Receipt
for which the Borrower is required to make, or cause to be made, a mandatory
prepayment pursuant to Section 2.03(b)(iv); and



--------------------------------------------------------------------------------



 
[exhibit1078executedterml053.jpg]
-48- (c) the release of any cash or cash equivalents in respect of any Cash
Secured Letters of Credit for which the Borrower is required to make, or cause
to be made, a mandatory prepayment pursuant to Section 2.03(b)(v). Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 6.04 Payment of Obligations. (a) Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (i) all
material Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets; (ii) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (iii) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; other than (x) in each
case, any such obligation or liability which is being contested in good faith
and by appropriate proceedings if it has maintained reserves or other
appropriate provisions with respect thereto in accordance with (and to the
extent required by) GAAP and (y) in the cases of subclauses (ii) and (iii) above
only, any such obligation or liability the failure to pay and discharge could
not reasonably be expected to have a Material Adverse Effect or result in the
seizure or levy of any material Property of the Borrower or any other Specified
Party; and (b) timely file all material Tax returns required to be filed. 6.05
Preservation of Existence, Etc. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 7.04; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect. 6.06
Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities. 6.07 Maintenance of Insurance. (a)
Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and all
such insurance shall (i) provide for not less than 30 days’ prior notice to the
Collateral Agent of termination, lapse or cancellation of such insurance, (ii)
name the Collateral Agent as loss payee (in the case of property insurance) or
additional



--------------------------------------------------------------------------------



 
[exhibit1078executedterml054.jpg]
-49- insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable,
(iii) if reasonably requested by the Required Lenders, include a breach of
warranty clause and (iv) be reasonably satisfactory in all other respects to the
Required Lenders. (b) If any portion of any real Property that constitutes
Collateral is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause each Loan Party to (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Required Lenders. 6.08
Compliance with Laws. Except for any such noncompliance in connection with the
SEC Matters, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09 Books and Records. From and after the Filing Date, (a) maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be. 6.10 Inspection Rights. Permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. 6.11 Use of Proceeds. Use the proceeds of the
Loans for general corporate purposes of the Loan Parties not in contravention of
any Law or of any Loan Document.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml055.jpg]
-50- 6.12 Covenant to Guarantee Obligations and Give Security. (a) With respect
to any property (other than any Excluded Property and real property that does
not constitute Material Real Property) acquired after the Closing Date by any
Loan Party, including without limitation any property that ceases to be Excluded
Property and any real property that becomes Material Real Property, that is not
subject to a perfected Lien under the Collateral Documents with the priority
required by the Collateral Documents, promptly (but in any event within 15 days
of any such acquisition or applicable request) (i) execute and deliver to the
Collateral Agent such amendments or addendums to the Collateral Documents or
such other documents (including any mortgages or deeds of trust) as the Required
Lenders reasonably request to grant to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in such property, and (ii) take all
actions necessary (subject to any express exceptions contained in the Collateral
Documents) to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property (subject
only to applicable Permitted Liens), including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Collateral Documents or by law or as may be reasonably requested
by the Required Lenders. (b) With respect to any new Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (but in any event
within 15 days of any such creation or acquisition or request), (i) execute and
deliver to the Collateral Agent such amendments or addendums to the Collateral
Documents as the Required Lenders reasonably request to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Equity Interests of such new Subsidiary that is owned
by such Loan Party (subject only to applicable Permitted Liens), (ii) deliver to
the Collateral Agent the certificates (if any) representing such Equity
Interests, together with undated stock powers or share transfer forms, in blank,
executed and delivered by a duly authorized officer of the applicable Loan
Party, (iii) cause such new Subsidiary, (A) to become a party to the Guaranty
and the Collateral Documents, and (B) to take such actions necessary to grant to
the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest in the collateral described in the Collateral
Documents with respect to such new Subsidiary (subject only to applicable
Permitted Liens), including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Collateral Documents or by law or as may be reasonably requested by the
Required Lenders, and (iv) if requested by the Required Lenders, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Required Lenders. (c) At any time upon request of the
Required Lenders, promptly execute and deliver any and all further instruments
and documents and take all such other action as the Required Lenders may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens granted or required to be granted by the
Loan Documents, subject to any express exceptions contained in the Loan
Documents. (d) Notwithstanding anything in the Loan Documents, in no event shall
(i) ADA Analytics US or ADA Analytics Israel be required to become Guarantors,
or (ii) any Loan Party be required to pledge as Collateral any of the Equity
Interests in ADA Analytics Israel or



--------------------------------------------------------------------------------



 
[exhibit1078executedterml056.jpg]
-51- more than 65% of the voting Equity Interests in ADA Analytics US (but, for
the avoidance of doubt, 100% of any non-voting Equity Interests therein shall be
pledged as Collateral), in each case, only for so long as ADA Analytics Israel
is a Foreign Subsidiary and ADA Analytics US is a disregarded entity for U.S.
federal income Tax purposes that owns ADA Analytics Israel (and if any of such
conditions cease to be true, the Loan Parties take such actions as may be
requested by the Required Lenders in order to cause such Subsidiaries to become
Guarantors and the Equity Interests therein and assets thereof to become
Collateral, all as provided in this Section 6.12). 6.13 Compliance with
Environmental Laws. Comply, and cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, response or other corrective action
necessary to address all Hazardous Materials at, on, under or emanating from any
of properties owned, leased or operated by it in accordance with the
requirements of all Environmental Laws, except where the failure to take any of
the foregoing actions could not reasonably be expected to have a Material
Adverse Effect; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP. 6.14
[Reserved.] 6.15 Cash Balance; Refined Coal Royalty. (a) Retain at all times a
minimum Cash Balance of (i) before the Original Maturity Date, $3,000,000 and
(ii) from and after the Original Maturity Date, $4,000,000, in each case, in
deposit and/or securities accounts owned by Loan Parties that are subject to
Account Control Agreements. (b) Publicly disclose the Cash Balance and any
restricted cash and cash equivalents of the Loan Parties as of the end of each
fiscal quarter within 45 days of the end of such fiscal quarter, commencing with
the fiscal quarter ending September 30, 2015. (c) Publicly disclose the refined
coal tonnage produced that is subject to the Refined Coal Royalty (as such term
is defined in the CCS License Agreement) during each fiscal quarter as well as
the methodology for calculating the Refined Coal Royalty, in each case within 45
days of the end of each fiscal quarter, commencing with the fiscal quarter
ending September 30, 2015. 6.16 Cash Secured Letters of Credit. Cause the issuer
of each Cash Secured Letter of Credit to execute and deliver to the
Administrative Agent a Cash Secured LC Direction Letter. 6.17 Further
Assurances. Promptly upon reasonable request by the Required Lenders, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds,



--------------------------------------------------------------------------------



 
[exhibit1078executedterml057.jpg]
-52- certificates, assurances and other instruments as the Collateral Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so, in each case, for the
avoidance of doubt, subject to the express terms of, including any express
exceptions set forth in, the Collateral Documents. 6.18 Compliance with Terms of
Leaseholds. Make all payments and otherwise perform all obligations in respect
of all leases of real property to which the Borrower or any of its Subsidiaries
is a party, keep such leases in full force and effect and not allow such leases
to lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.
6.19 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Agents not less than 15 days’
prior written notice (in the form of certificate signed by a Responsible
Officer), or such lesser notice period agreed to by the Required Lenders, of its
intention so to do, clearly describing such change and providing such other
information in connection therewith as the Required Lenders may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Required Lenders to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable. Each Loan Party agrees to promptly provide the
Collateral Agent with certified Organization Documents reflecting any of the
changes described in the preceding sentence. 6.20 Material Contracts. Perform
and observe all the terms and provisions of each Material Contract to be
performed or observed by it, use commercially reasonable efforts to maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Required Lenders and, upon request of the
Required Lenders, make to each other party to each such Material Contract such
demands and requests for information and reports or for action as any Loan Party
or any of its Subsidiaries is entitled to make under such Material Contract, and
cause each of its Subsidiaries to do so, except, in any case, where the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml058.jpg]
-53- failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. 6.21 Anti-Corruption
Laws. Conduct its businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar anti-
corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws. 6.22
Return of Cash Collateral. Promptly after the Filing Date, the Borrower will use
its reasonable efforts to seek the return of any cash or cash equivalents
securing Cash Secured Letters of Credit issued under the ADA-ES Working Capital
Agreement. ARTICLE VII NEGATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly: 7.01 Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following: (a) Liens pursuant to any
Loan Document; (b) Liens existing on the date hereof and listed on Schedule 7.01
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(c), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(c); (c) Liens for ad valorem property taxes not yet due or Liens
for taxes which are being contested in good faith and by appropriate proceedings
diligently conducted (which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien), if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP; (d) Liens on property (including
capital stock) existing at the time of acquisition of the property by the
Borrower or any Subsidiary of the Borrower; provided, that such Liens were in
existence prior to, and not incurred in contemplation of, such acquisition; (e)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml059.jpg]
-54- property or assets subject to any such Lien), if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; (f) pledges or deposits in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other
social security legislation, other than any Lien imposed by ERISA; (g) pledges
or deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; (h) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which do not materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person; (i) Liens securing judgments
for the payment of money not constituting an Event of Default under Section
8.01(h); (j) Liens contained in purchase and sale agreements or lease agreements
with respect to transactions permitted hereunder that limit the transfer of the
assets subject to the applicable agreement pending the closing or completion of
the transactions contemplated thereby or the termination of the lease,
respectively; (k) non-exclusive licenses and sublicenses of Intellectual
Property granted in the ordinary course of business on customary terms and
conditions with regard to sales or leases of equipment, refined coal facilities,
chemicals, products or services as required by customers and contractual
counterparties in the ordinary course of business; (l) Liens on inventory and
products securing the obligations of any Specified Party contemplated or granted
in connection with the lease, sale or operation of refined coal facilities (in a
manner consistent with Borrower’s public disclosures including those filed or
furnished by Borrower to the SEC describing refined coal transactions prior to
the date hereof), or the sale or lease of, emissions control equipment,
chemicals, products or services, in each case in the ordinary course of
business, in accordance with the terms of transaction documents customarily
required by customers and contractual counterparties when buying or leasing such
goods or services, including but not limited to purchase money security
interests, rights to work in progress, identified inventory, or offsets in the
ordinary course of business, which Liens do not (i) in the aggregate materially
detract from the value of the Collateral (taken as a whole) or (ii) secure any
Indebtedness; (m) Liens granted pursuant to the ADA-ES Working Capital Agreement
as in effect as of the date hereof on cash, Cash Equivalents, and the collateral
described in the financing statement filed with the Colorado Secretary of State
on September 20, 2013, naming ADA-ES as debtor and Colorado Business Bank as
secured party (File No. 20132082718); (n) (i) Liens of a collecting bank arising
in the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction and (ii) Liens of any depositary
bank in connection with statutory, common law and contractual



--------------------------------------------------------------------------------



 
[exhibit1078executedterml060.jpg]
-55- rights of set-off and recoupment with respect to any deposit account of the
Borrower or any Subsidiary thereof; (o) any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any license or
lease agreement entered into in the ordinary course of business which do not (i)
interfere in any material respect with the business of the Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
Borrower or its Subsidiaries or (ii) secure any Indebtedness; (p) so long as the
issuer thereof has executed and delivered to the Administrative Agent a Cash
Secured LC Direction Letter, Liens on cash and Cash Equivalents securing Cash
Secured Letters of Credit incurred pursuant to Section 7.02(g); and (q) other
Liens securing Indebtedness or other obligations outstanding in an aggregate
principal amount not to exceed $500,000. 7.02 Indebtedness. Create, incur,
assume or suffer to exist any Indebtedness, except: (a) Indebtedness of a
Subsidiary of the Borrower owed to the Borrower or a Subsidiary of the Borrower,
which Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party,
constitute “Pledged Collateral” under the Security Agreement, (ii) be on terms
(including subordination terms) reasonably acceptable to the Required Lenders
and (iii) be otherwise permitted under the provisions of Section 7.03; (b)
Indebtedness under the Loan Documents; (c) Indebtedness outstanding on the date
hereof and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension; and provided, still further, that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate; (d) Guarantees of the Borrower or any Guarantor
in respect of Indebtedness or other obligations arising in the ordinary course
of business of the Borrower or any other Guarantor to the extent such
Indebtedness and other obligations are otherwise permitted hereunder;



--------------------------------------------------------------------------------



 
[exhibit1078executedterml061.jpg]
-56- (e) Guarantees of the obligations (other than any Indebtedness) of any
Specified Party or any Subsidiary thereof granted in the ordinary course of
business in connection with the lease, sale or operation of a refined coal
facility (in a manner consistent with Borrower’s public disclosures including
those filed or furnished by Borrower to the SEC describing refined coal
transactions prior to the date hereof), or the sale or lease of emissions
control equipment, chemicals, products or services, in accordance with the terms
of transaction documents customarily required by customers and contractual
counterparties, in respect of delivery schedules, performance, or other
financial obligations of a seller or lessor of such goods or services; (f)
indebtedness under the ADA-ES Working Capital Agreement (including Cash Secured
Letters of Credit thereunder) in an amount not to exceed $10,000,000 at any time
outstanding; (g) so long as the issuer thereof has executed and delivered to the
Administrative Agent a Cash Secured LC Direction Letter, Indebtedness in respect
of Cash Secured Letters of Credit (other than those contemplated in clause (f)
of this Section 7.02) in an amount not to exceed $7,000,000 at any time
outstanding; and (h) Indebtedness in an aggregate principal amount not to exceed
$500,000 at any time outstanding. 7.03 Investments. Make or hold any
Investments, except: (a) Investments held by the Borrower and its Subsidiaries
on the date hereof that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect; (b) Investments held by the
Borrower and its Subsidiaries in the form of Cash Equivalents; (c) (i)
Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, and (iii) additional Investments
by Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties; (d) Investments consisting of extensions of credit in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(e) Guarantees permitted by Section 7.02; and (f) other Investments not
exceeding $500,000 in the aggregate at any time outstanding. 7.04 Fundamental
Changes. Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or



--------------------------------------------------------------------------------



 
[exhibit1078executedterml062.jpg]
-57- substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default exists or would
result therefrom: (a) any Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any Loan Party is merging with
another Subsidiary, such Loan Party shall be the continuing or surviving Person;
(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party; and (d) the Borrower or any Subsidiary may make Dispositions
permitted by Section 7.05(e). 7.05 Dispositions. Make any Disposition or enter
into any agreement to make any Disposition, except: (a) Dispositions of cash and
Cash Equivalents; (b) Dispositions of obsolete or worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business; (c)
Dispositions of inventory in the ordinary course of business; (d) Dispositions
of equipment or real property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property; (e) Dispositions of all of the Equity
Interests in, or of any or all of the assets of, each of the following entities:
(i) ADA Analytics Israel; (ii) BCSI, LLC; and (iii) ADA-RCM6, LLC; provided that
the Net Cash Proceeds therefrom are applied in accordance with Section
2.03(b)(i). (f) Dispositions of property by any Subsidiary to the Borrower or to
a wholly- owned Subsidiary; provided that if the transferor of such property is
a Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
and



--------------------------------------------------------------------------------



 
[exhibit1078executedterml063.jpg]
-58- (g) Dispositions permitted by Section 7.04 and, to the extent constituting
Dispositions, Liens permitted by Section 7.01, Investments permitted by Section
7.03 and Restricted Payments permitted by Section 7.06. provided, however, that
any Disposition pursuant to this Section 7.05 shall be for fair market value.
7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom: (a) each
Subsidiary may make Restricted Payments to the Borrower, any Subsidiaries of the
Borrower that are Guarantors and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made; (b) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; (c) except to the extent the Net Cash
Proceeds thereof are required to be applied to the prepayment of the Loans
pursuant to Section 2.03(b)(ii), the Borrower may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests; and (d) the
Borrower may issue and sell its common Equity Interests, so long as the Net Cash
Proceeds thereof are applied to the repayment of Loans pursuant to Section
2.03(b)(ii). 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto. 7.08 Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to transactions between or among the Loan
Parties. 7.09 Burdensome Agreements. Enter into or (in the case of Contractual
Obligations of the Borrower or any Subsidiary) permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Subsidiary, CCS or CCSS to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or invest in
the Borrower or any Guarantor, (ii) of any Subsidiary (other than a Foreign
Subsidiary) to Guarantee the Indebtedness of the Borrower, or (iii) of the
Borrower or any Guarantor to create, incur, assume or suffer to exist Liens on
property of such Person to



--------------------------------------------------------------------------------



 
[exhibit1078executedterml064.jpg]
-59- secure the Obligations; provided, however, that, in any case, the following
shall be permitted notwithstanding the foregoing: (1) any Permitted Lien in
respect of any purchase money security interest or capitalized lease or similar
interest or any document or instrument governing such Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Lien, (2) customary restrictions and conditions contained in any
agreement relating to the Disposition of any property permitted under Section
7.05, provided that such restrictions apply only to the property that is to be
Disposed in connection with such Disposition, (3) customary provisions contained
in leases, licenses, joint venture agreements and similar agreements entered
into in the ordinary course of business consistent with past practices
restricting Liens on, or disposition of, the assets subject thereto, (4)
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, consistent with past practices, and (5)
restrictions existing under, by reason of or with respect to any Contractual
Obligations in effect on the date hereof that do not materially detract from the
value of the Collateral taken as a whole and that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancings thereof, provided that the
encumbrances and restrictions in any such amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings are no less favorable in any material respect, than those in
respect of such Contractual Obligations as the case may be, as in effect on the
date hereof. 7.10 Use of Proceeds. Use the proceeds of the Loans, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose. 7.11
Capital Expenditures. Make any Capital Expenditure, except for Capital
Expenditures not exceeding, in the aggregate for the Borrower and its
Subsidiaries, $3,000,000 from the Closing Date through the Maturity Date. 7.12
Amendments of Organization Documents and Material Contracts. Amend, supplement,
restate or otherwise modify: (a) any of its Organization Documents or consent to
the Organization Documents of CCS or CCSS being amended, supplemented, restated
or otherwise modified, in each case, in a manner that could reasonably be
expected to be materially adverse to the interests of the Administrative Agent
or the Lenders; (b) the CCS License Agreement or the Settlement Agreement
without the prior written consent of the Required Lenders; or (c) any Material
Contract not described in clause (b) above without the prior written consent of
the Required Lenders, unless such amendment, supplement, restatement or other
modification could not reasonably be expected to be materially adverse to the
interests of the Administrative Agent or the Lenders.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml065.jpg]
-60- 7.13 Foreign Subsidiaries. Create, acquire or permit to exist any Foreign
Subsidiary other than ADA Analytics Israel. 7.14 Negative Pledge. Create, incur,
assume or permit to exist any Lien (i) on any Equity Interest of the Borrower or
any Subsidiary in CCS or CCSS except pursuant to the Collateral Documents (and
nonconsensual Liens permitted by Section 7.01(c)), and (ii) on any income or
revenues relating to such Equity Interests in CCS or CCSS, except pursuant to
the Collateral Documents, the ADA-ES Working Capital Agreement (as in effect on
the date hereof) or the Settlement Agreement (as in effect on the date hereof).
7.15 Deposit and Securities Accounts. Maintain a deposit or securities account
that is not subject to an Account Control Agreement. 7.16 Prepayments, Etc. of
Indebtedness. Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any Indebtedness, except (a) the prepayment of
the Loans in accordance with the terms of this Agreement, (b) prepayments of
revolving Indebtedness under the ADA-ES Working Capital Agreement and (c)
regularly scheduled or required repayments or redemptions of Indebtedness set
forth in Schedule 7.02 and refinancings and refundings of such Indebtedness in
compliance with Section 7.02(c). 7.17 Sanctions. Directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Agent, or otherwise) of Sanctions. 7.18
Anti-Corruption Laws. Directly or indirectly use the proceeds of the Loans for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions. 7.19 CCS. Permit or cause CCS to deliver any payments
due by it to ADA-ES under the License Agreement to any account that is not
subject to an Account Control Agreement. 7.20 ADA Analytics US. Permit or cause
ADA Analytics US to own any assets other than Equity Interests in ADA Analytics
Israel. ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. Any
of the following shall constitute an Event of Default: (a) Non-Payment. The
Borrower or any other Loan Party fails to (i) pay when and as required to be
paid herein, any amount of principal of any Loan, or (ii) pay within three days
after the same becomes due, any interest on any Loan, or any fee due hereunder,
or (iii) pay



--------------------------------------------------------------------------------



 
[exhibit1078executedterml066.jpg]
-61- within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or (b) Specific Covenants. The
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Section 6.01, 6.02, 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.15, 6.16,
6.19, 6.21 or Article VII; or (c) Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for 30 days; or (d) Representations and
Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
(or in all respects, to the extent that any such representation, warranty,
certification or statement is already qualified with respect to materiality or
Material Adverse Effect) when made or deemed made; or (e) Cross-Default. (i) Any
Specified Party (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) under the
ADA-ES Working Capital Agreement or in respect of any other Indebtedness (other
than Indebtedness hereunder) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity; or
(f) Insolvency Proceedings, Etc. Any Specified Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or (g) Inability
to Pay Debts; Attachment. (i) Any Specified Party becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or



--------------------------------------------------------------------------------



 
[exhibit1078executedterml067.jpg]
-62- (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or (h) Judgments. There is entered against any Specified Party
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect and, in the cases of a judgment referred to in clause (i) of this
clause (h), such judgment is not fully satisfied during such period; or (i)
ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or (j) Invalidity of Loan Documents. Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; (k) Cash Secured Letters of Credit. Any issuer
of a Cash Secured Letter of Credit (i) contests in any manner the validity or
enforceability of any provision of any Cash Secured LC Direction Letter, (ii)
denies that it has any or further liability or obligation under any provision of
any Cash Secured LC Direction Letter, (iii) purports to revoke, terminate or
rescind any provision of any Cash Secured LC Direction Letter or (iv) makes
payment of any cash or cash equivalents that previously secured any such Cash
Secured Letter of Credit into an account that is not subject to an Account
Control Agreement. (and such misdirected payment is not deposited into an
account subject to an Account Control Agreement within 1 Business Day of the
Borrower obtaining knowledge thereof). (l) Collateral Documents. Any Collateral
Document after delivery thereof pursuant to Article IV or 6.12 shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Permitted Liens and subject to the
express exceptions contained in the Collateral Documents) on any portion of the
Collateral



--------------------------------------------------------------------------------



 
[exhibit1078executedterml068.jpg]
-63- purported to be covered thereby with a fair market value in excess of
$100,000 individually or in the aggregate. (m) Filing Date. The Filing Date does
not occur on or before February 15, 2016. 8.02 Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions: (a) declare the commitment of each
Lender to make Loans to be terminated, whereupon such commitments and obligation
shall be terminated; (b) declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts (including
any Prepayment Premium) owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower; and (c) exercise on behalf of itself, the Lenders all rights and
remedies available to it, the Lenders under the Loan Documents; provided,
however, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, any obligation of each Lender to make Loans, the unpaid principal amount
of all outstanding Loans and all interest and other amounts (including the
Prepayment Premium) as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender. 8.03 Application
of Funds. After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable as set forth in
the proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent or the Collateral Agent, in their respective capacities
as such; Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid interest on the Loans
and other Obligations arising under the Loan Documents (including any Prepayment
Premium), ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them; and



--------------------------------------------------------------------------------



 
[exhibit1078executedterml069.jpg]
-64- Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and Authority. (a) Each of the
Lenders hereby irrevocably appoints Wilmington Trust, National Association, to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders, and neither the Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. (b) Each of the Lenders hereby irrevocably appoints Wilmington Trust,
National Association, as the Collateral Agent and authorizes it to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents)
provided to the Administrative Agent as if set forth in full herein with respect
thereto. 9.02 Rights as a Lender. If applicable, the Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders. 9.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its



--------------------------------------------------------------------------------



 
[exhibit1078executedterml070.jpg]
-65- duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent: (a) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers by consent,
designation, specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Administrative Agent or to any
election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made), except discretionary rights and powers expressly contemplated
hereby or by the other Loan Documents that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law; and (c)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. (d) The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender. (e) The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml071.jpg]
-66- (f) The Administrative Agent shall not be required to expend or risk any of
its own funds or otherwise incur any liability, financial or otherwise, in the
performance of any of its duties hereunder or under any other Loan Document. (g)
The Administrative Agent shall not be responsible for and makes no
representation as to the existence, genuineness, value or protection of any
Collateral, for the legality, effectiveness or sufficiency of any Collateral
Document, or for the creation, perfection, priority, sufficiency or protection
of any liens securing the Notes. (h) For the avoidance of doubt, nothing herein
shall require the Administrative Agent to file financing statements or
continuation statements, or be responsible for maintaining the security
interests purported to be created as described herein (except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder or under any other Loan Document) and such
responsibility shall be solely that of the Borrower. (i) The Administrative
Agent shall not incur any liability for not performing any act or fulfilling any
duty, obligation or responsibility hereunder by reason of any occurrence beyond
the control of such Administrative Agent (including but not limited to any act
or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility). 9.04 Reliance
by Administrative Agent. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, at the expense of the
Borrower, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of



--------------------------------------------------------------------------------



 
[exhibit1078executedterml072.jpg]
-67- the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub- agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. 9.06 Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date. (b) The Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and the Administrative
Agent remove the Person acting as Administrative Agent and, if no Event of
Default shall have occurred and be continuing, with the prior written consent of
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. (c) With
effect from the Resignation Effective Date or the Removal Effective Date (as
applicable) (1) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor



--------------------------------------------------------------------------------



 
[exhibit1078executedterml073.jpg]
-68- Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 9.08 Administrative
Agent May File Proofs of Claim; Credit Bidding. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent at the direction of the Required
Lenders (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent or the Required Lenders shall have made any
demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise. (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under 2.07 and 10.04) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.07
and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization,



--------------------------------------------------------------------------------



 
[exhibit1078executedterml074.jpg]
-69- arrangement, adjustment or composition affecting the Obligations or the
rights of any Lender to authorize the Administrative Agent to vote in respect of
the claim of any Lender or in any such proceeding. The Secured Parties hereby
irrevocably authorize the Administrative Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including
accepting some or all of the Collateral in satisfaction of some or all of the
Secured Obligations pursuant to a deed in lieu of foreclosure or otherwise) and
in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar Laws in any other jurisdictions to which a Loan Party is subject,
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent at the direction of the Required Lenders shall be
authorized (but not obligated) to form one or more acquisition vehicles to make
a bid, (ii) to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (g) of Section 10.01 of this
Agreement, (iii) the Administrative Agent at the direction of the Required
Lenders shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. 9.09 Collateral and Guaranty Matters. Without limiting the
provision of Section 9.08, the Lenders irrevocably authorize the Collateral
Agent at the direction of the Required Lenders:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml075.jpg]
-70- (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party, (iii) that constitutes Excluded Property, or
(iv) if approved, authorized or ratified in writing in accordance with Section
10.01; and (b) to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by the Collateral Agent at any time, the
Required Lenders will confirm in writing the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.09. In each case as specified in this Section 9.09, the
Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.09. The Collateral Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral. ARTICLE X MISCELLANEOUS 10.01 Amendments, Etc. No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a) waive any condition set forth in Article IV (other than clause (b)(i) or (c)
of Article IV) without the written consent of each Lender; (b) extend or
increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written consent of such Lender; (c)
postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts



--------------------------------------------------------------------------------



 
[exhibit1078executedterml076.jpg]
-71- due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate; (e) change any provision of
this Section 10.01 or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder (other than the definitions specified in clause
(ii) of this Section 10.01(e)), without the written consent of each Lender; (f)
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or (g)
release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.09. and
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. 10.02 Notices; Effectiveness; Electronic Communications.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows: (i) if to the Borrower or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and (ii) if to any other Lender, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).



--------------------------------------------------------------------------------



 
[exhibit1078executedterml077.jpg]
-72- Notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e- mail, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient. (c) The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml078.jpg]
-73- (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws. (e)
Reliance by Administrative Agent and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices, Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. 10.03 No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any



--------------------------------------------------------------------------------



 
[exhibit1078executedterml079.jpg]
-74- Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.10), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.10, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 10.04
Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower shall
pay (i) all reasonable out-of- pocket expenses incurred by the Administrative
Agent, Franklin Mutual Quest Fund and their Affiliates (including the reasonable
fees, charges and disbursements of counsel for each of the Administrative Agent
and Franklin Mutual Quest Fund), in connection with the syndication of the
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights in
connection with the occurrence of an Event of Default (or waiver thereof or
forbearance with respect thereto or restructuring or amendment in connection
therewith) (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. (b)
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof) and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees or agents of any Indemnitee, incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml080.jpg]
-75- foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. Without limiting
the provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. (c) Reimbursement by Lenders. To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party thereof,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Facility at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), or against any Related
Party thereof acting for the Administrative Agent (or any such sub-agent). The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(d). (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor. (f) Survival. The agreements
in this Section and the indemnity provision of Section 10.02(e) shall survive
the resignation or removal of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml081.jpg]
-76- 10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement. 10.06
Successors and Assigns. (a) Successors and Assigns Generally. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.06(b), (ii) by way of participation in accordance with the provisions of
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. (b) Assignments by
Lenders. Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions: (i)
Minimum Amounts. (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and



--------------------------------------------------------------------------------



 
[exhibit1078executedterml082.jpg]
-77- (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless the Required Lenders and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed). (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned; (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and (B) the consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender. (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent (A) an
Assignment and Assumption, (B) the assignee’s Administrative Questionnaire and
U.S. tax withholding form in accordance with Section 3.03(e) and (C) a
processing and recordation fee in the amount of $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (v) No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural Person).



--------------------------------------------------------------------------------



 
[exhibit1078executedterml083.jpg]
-78- (vi) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.02, 3.04 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. (c) Register. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. (d) Participations. Any Lender may at
any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso



--------------------------------------------------------------------------------



 
[exhibit1078executedterml084.jpg]
-79- to Section 10.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01 and 3.02 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.02 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.02, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.02 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non- fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103- 1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. 10.07
Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws



--------------------------------------------------------------------------------



 
[exhibit1078executedterml085.jpg]
-80- or regulations or by any subpoena or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender on a nonconfidential basis prior to disclosure
by the Borrower or any Subsidiary, provided that, in the case of information
received from the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non- public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws. 10.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and



--------------------------------------------------------------------------------



 
[exhibit1078executedterml086.jpg]
-81- although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. 10.09
Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. 10.10 Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or any
Lender, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Article IV, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. 10.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml087.jpg]
-82- 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 10.13 Replacement of Lenders. If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.03, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.02) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (a) the Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 10.06(b); (b) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (c) in the case of any such assignment resulting from a claim
for compensation under Section 3.02 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and (d) such assignment does not conflict with applicable
Laws. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. 10.14 Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. (a) SUBMISSION TO JURISDICTION. THE BORROWER AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT



--------------------------------------------------------------------------------



 
[exhibit1078executedterml088.jpg]
-83- WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. (b) WAIVER OF VENUE. THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (c) SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. 10.15 Waiver of Jury Trial. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR



--------------------------------------------------------------------------------



 
[exhibit1078executedterml089.jpg]
-84- ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 10.16 No
Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Lenders are arm’s- length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each of the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Lender has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders, and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. 10.17 Electronic Execution of Assignments and
Certain Other Documents. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Required Lenders, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Required Lenders pursuant to procedures approved by them.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml090.jpg]
-85- 10.18 USA PATRIOT Act. In order to comply with the laws, rules, regulations
and executive orders in effect from time to time applicable to banking
institutions, including, without limitation, those relating to the funding of
terrorist activities and money laundering, including Section 326 of the USA
PATRIOT Act of the United States (“Applicable Law”), the Agents are required to
obtain, verify, record and update certain information relating to individuals
and entities which maintain a business relationship with the Agents.
Accordingly, each of the parties agree to provide to the Agents, upon their
request from time to time such identifying information and documentation as may
be available for such party in order to enable the Agents to comply with
Applicable Law. 10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml091.jpg]




--------------------------------------------------------------------------------



 
[exhibit1078executedterml092.jpg]




--------------------------------------------------------------------------------



 
[exhibit1078executedterml093.jpg]




--------------------------------------------------------------------------------



 
[exhibit1078executedterml094.jpg]




--------------------------------------------------------------------------------



 
[exhibit1078executedterml095.jpg]
SCHEDULE 2.01 Commitments and Applicable Percentages Lender Commitment
Percentage Franklin Mutual Quest Fund $14,000,000 93.33333% MFP Partners, L.P.
$1,000,000 6.66667%



--------------------------------------------------------------------------------



 
[exhibit1078executedterml096.jpg]
SCHEDULE 2.05 Amortization Dates and Required Amortization Amounts Amortization
Date Required Amortization Amount October 30, 2015 $500,000 November 30, 2015
$500,000 December 31, 2015 $750,000 January 29, 2016 $750,000 February 29, 2016
$1,000,000 Original Maturity Date (to the extent the Loans are extended in
accordance with Section 2.12) $1,000,000



--------------------------------------------------------------------------------



 
[exhibit1078executedterml097.jpg]
SCHEDULE 2.12 Amortization Dates and Required Amortization Amounts (Extended
Loans) Amortization Date Required Amortization Amount April 29, 2015 $1,500,000
May 31, 2015 $1,500,000



--------------------------------------------------------------------------------



 
[exhibit1078executedterml098.jpg]
SCHEDULE 5.12 Subsidiaries and Other Equity Investments; Loan Parties (a)
Subsidiaries and Ownership Entity Name Ownership ADA-ES, Inc. 100% owned by
Borrower BCSI, LLC 100% owned by Borrower Advanced Clean Energy Solutions, LLC
100% owned by Borrower ADEquity, LLC 100% owned by Borrower ADA-ES Intellectual
Property, LLC 100% owned by ADA-ES, Inc. ADA Environmental Solutions LLC 100%
owned by ADA-ES, Inc. ADA-RCM6, LLC 100% owned by ADA-ES, Inc. ADA Analytics,
LLC 100% owned by ADA-ES, Inc. ADA Analytics Israel Ltd. 100% owned by ADA
Analytics, LLC (b) Equity Investments Entity Name Ownership Clean Coal
Solutions, LLC 42.5% owned by ADA-ES, Inc. (42.5 Class A Units (50%)) Clean Coal
Solutions Services, LLC 50% owned by ADA-ES, Inc. (50 Units) Highview
Enterprises Limited 8.2% owned by ADEquity, LLC (411,765 ordinary shares)
ADA-ES, Inc. 100% owned by Borrower (1 Share of Common Stock) BCSI, LLC 100%
owned by Borrower Advanced Clean Energy Solutions, LLC 100% owned by Borrower
ADEquity, LLC 100% owned by Borrower ADA-ES Intellectual Property, LLC 100%
owned by ADA-ES, Inc. ADA Environmental Solutions LLC 100% owned by ADA-ES, Inc.
ADA-RCM6, LLC 100% owned by ADA-ES, Inc. ADA Analytics, LLC 100% owned by
ADA-ES, Inc. ADA Analytics Israel Ltd. 100% owned by ADA Analytics, LLC



--------------------------------------------------------------------------------



 
[exhibit1078executedterml099.jpg]
(c) Loan Parties Loan Party Entity Name Jurisdiction of Incorporation Principal
Place of Business U.S. Taxpayer Identification Number Advanced Emissions
Solutions, Inc. Delaware 9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO
80129 27-5472457 ADA-ES, Inc. Colorado 9135 S. Ridgeline Blvd., Suite 200,
Highlands Ranch, CO 80129 84-1457385 BCSI, LLC Delaware 320 Locust St,
McKeesport, PA 15132 46-0744944 Advanced Clean Energy Solutions, LLC Delaware
9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129 30-0846114
ADEquity, LLC Delaware 9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO
80129 38-3957965 ADA-ES Intellectual Property, LLC Colorado 9135 S. Ridgeline
Blvd., Suite 200, Highlands Ranch, CO 80129 n/a ADA Environmental Solutions LLC
Colorado 9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129 n/a
ADA-RCM6, LLC Colorado 9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO
80129 46-4236580



--------------------------------------------------------------------------------



 
[exhibit1078executedterml100.jpg]
SCHEDULE 6.12 Guarantors Guarantors Entity Name ADA-ES, Inc. BCSI, LLC Advanced
Clean Energy Solutions, LLC ADEquity, LLC ADA-ES Intellectual Property, LLC ADA
Environmental Solutions LLC ADA-RCM6, LLC



--------------------------------------------------------------------------------



 
[exhibit1078executedterml101.jpg]
SCHEDULE 6.19 Material Contracts Material Contracts 1. Amended and Restated
Limited Liability Company Operating Agreement of Clean Coal Solutions Services,
LLC, between ADA-ES Inc. and NexGen Refined Coal, LLC, dated as of November 20,
2013 2. Second Amended and Restated Limited Liability Company Agreement of RCM6,
LLC, dated as of April 1, 2015 3. 2013 Loan and Security Agreement among ADA-ES,
Inc., Advanced Emissions Solutions, Inc., and CoBiz Bank d/b/a Colorado Business
Bank in the State of Colorado, dated as of September 19, 2013 5. M-45 Technology
License Agreement between ADA-ES, Inc. and Clean Coal Solutions, LLC dated July
27, 2012 6. Settlement Agreement by and among ADA-ES, Inc., ADA Environmental
Solutions, LLC, Norit Americas, Inc. and Norit International N.V. f/k/a Norit
N.V. dated August 29, 2011



--------------------------------------------------------------------------------



 
[exhibit1078executedterml102.jpg]
SCHEDULE 7.01 Existing Liens Section 7.01(b) Existing Liens ADA-ES, Inc.
Colorado Secretary of State UCC Financing Statement File No. 20142018790 Konica
Minolta Business Solutions USA Inc.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml103.jpg]
SCHEDULE 7.02 Indebtedness Section 7.02(c) Indebtedness None.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml104.jpg]
SCHEDULE 10.02 Administrative Agent’s Office, Certain Addresses for Notices
ADMINISTRATIVE AGENT/COLLATERAL AGENT Wilmington Trust, National Association
Address for Notices: 1100 North Market Street Wilmington, DE 19890 Attn: Joseph
B. Feil Telephone: (302) 636-6466 Facsimile: (302) 636-4145 Email:
jfeil@wilmingtontrust.com Account: Advanced Emissions Solutions Account #:
Account #113863-000 LOAN PARTIES Borrower/Guarantors Address for Notices: 9135
S. Ridgeline Blvd, Ste 200 Highlands Ranch, CO 80129 Attn: L. Heath Sampson
Telephone: (303) 962-1944 Facsimile: (303) 734-0330 Email:
Heath.Sampson@adaes.com Website Address: www.adaes.com #5023023.1



--------------------------------------------------------------------------------



 
[exhibit1078executedterml105.jpg]
#4989503.3 EXHIBIT A Loan Notice TO: Wilmington Trust, National Association, as
Administrative Agent RE: Credit Agreement, dated as of October 22, 2015, among
ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto and Wilmington Trust, National
Association, as Administrative Agent (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement) DATE: [____________________] The undersigned hereby
requests: 1. On (the “Credit Extension Date”). 2. In the amount of $ . The
Borrower hereby represents and warrants that the conditions specified in Article
IV of the Credit Agreement shall be satisfied on and as of the date of the
Credit Extension Date. Delivery of an executed counterpart of a signature page
of this notice by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this notice. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[exhibit1078executedterml106.jpg]
ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml107.jpg]
EXHIBIT B Form of Note [___________, ____] THIS PROMISSORY NOTE WAS ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME TAX PURPOSES. YOU MAY CONTACT
[____________________], THE CHIEF FINANCIAL OFFICER OF THE COMPANY, AT
[_______________________________________________________________], WHO WILL
PROVIDE YOU WITH THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE
ISSUE DATE, AND THE YIELD TO MATURITY OF THIS NOTE. FOR VALUE RECEIVED, the
undersigned (the “Borrower”), hereby promises to pay to [_____________________]
or its registered assigns (the “Lender”), in accordance with the provisions of
the Credit Agreement (as hereinafter defined), the principal amount of the Loan
from time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of October 22, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, each lender from time to time party thereto and Wilmington
Trust, National Association, as Administrative Agent. The Borrower promises to
pay interest on the unpaid principal amount of the Loan made by the Lender from
the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement. This Note is one of the Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof. The Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto. The Borrower, for itself, its successors and
assigns, hereby waives diligence, presentment, protest and demand and notice of
protest, demand, dishonor and non-payment of this Note. Delivery of an executed
counterpart of a signature page of this Note by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Note. THIS NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] #5001642.3



--------------------------------------------------------------------------------



 
[exhibit1078executedterml108.jpg]
ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml109.jpg]
EXHIBIT C Assignment and Assumption This Assignment and Assumption (this
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each]1 Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item
2 below ([the][each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]3 hereunder are several
and not joint.]4 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. For an agreed
consideration, [the][each] Assignor hereby irrevocably sells and assigns to [the
Assignee][the respective Assignees], and [the][each] Assignee hereby irrevocably
purchases and assumes from [the Assignor][the respective Assignors], subject to
and in accordance with the Standard Terms and Conditions and the Credit
Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below (a) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other Loan Documents in the
amount[s] and equal to the percentage interest[s] identified below of all the
outstanding rights and obligations under the respective facilities identified
below and (b) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Loan Documents or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (a) and (b) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor. 1. Assignor[s]: 2. Assignee[s]: [for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender]] 3. Borrower: Advanced
Emissions Solutions, Inc., a Delaware corporation. 1 For bracketed language here
and elsewhere in this form relating to the Assignor(s), if the assignment is
from a single Assignor, choose the first bracketed language. If the assignment
is from multiple Assignors, choose the second bracketed language. 2 For
bracketed language here and elsewhere in this form relating to the Assignee(s),
if the assignment is to a single Assignee, choose the first bracketed language.
If the assignment is to multiple Assignees, choose the second bracketed
language. 3 Select as appropriate. 4 Include bracketed language if there are
either multiple Assignors or multiple Assignees.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml110.jpg]
4. Administrative Agent: Wilmington Trust, National Association, as the
administrative agent under the Credit Agreement. 5. Credit Agreement: Credit
Agreement, dated as of October 22, 2015, among the Borrower, each lender from
time to time party thereto and the Administrative Agent. 6. Assigned Interest:
Assignor[s]5 Assignee[s]6 Aggregate Amount of Commitment/ Loans for all Lenders7
Amount of Commitme nt/ Loans Assigned Percentage Assigned of Commitment/ Loans8
CUSIP Number $ $ % $ $ % $ $ % [7. Trade Date: __________________]9 Effective
Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 5 List each Assignor, as
appropriate. 6 List each Assignee, as appropriate. 7 Amounts in this column and
in the column immediately to the right to be adjusted by the counterparties to
take into account any payments or prepayments made between the Trade Date and
the Effective Date. If an assignment by a Lender is of the entire remaining
amount of the Commitment / Loans then the amount must equal at least $1,000,000.
If the assignment is not by a Lender for the entire remaining amount of the
Commitment or if the Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender shall not be less than $1,000,000,
unless the Required Lenders and Borrower consent. 8 Set forth, to at least 9
decimals, as a percentage of the Commitment/Loans of all Lenders thereunder. 9
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml111.jpg]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR] By: Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:
Name: Title: Consented to and Accepted: [_____________________, [REQUIRED
LENDERS]10 By: Name: Title: [ADVANCED EMISSIONS SOLUTIONS, INC., as Borrower]11
By: Name: Title: Accepted: WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent By: Name: Title: 10 Consent of the Required Lenders (such
consent not to be unreasonably withheld or delayed) is required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender. 11 Consent of the Borrower is
required when an assignment is made by a Lender unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund. The
Borrower is deemed to have consented unless it shall object thereto by written
notice within five Business Days after receiving notice thereof.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml112.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION Standard Terms and Conditions for
Assignment and Assumption 1. Representations and Warranties. 1.1. Assignor.
[The][Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document. 1.2.
Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the terms of the Credit Agreement (subject
to such consents, if any, as may be required under the terms of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement and the other Loan Documents as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. 2. Payments. From
and after the Effective Date, the Administrative Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. 3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and



--------------------------------------------------------------------------------



 
[exhibit1078executedterml113.jpg]
-3- Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml114.jpg]
EXHIBIT D Administrative Questionnaire [Attached]



--------------------------------------------------------------------------------



 
[exhibit1078executedterml115.jpg]
Page 1 of 3 ADMINISTRATIVE QUESTIONNAIRE Deal Name: Agent Address: Wilmington
Trust, N.A Return To: Loan Agency Middle Admin 1100 North Market Street Phone:
612-217-5649 Wilmington, DE 19890 Fax: 612-217-5651 E-mail:
LoanAgency@WilmingtonTrust.com LENDER INFORMATION: Legal Name of Lender: Legal
Address: Fund Manager: ADMINISTRATIVE/OPERATIONS/NOTICES CONTACTS: Primary
Contact Secondary Contact Name: Company: Title: Address: Phone: Fax: E-Mail
Address: CREDIT CONTACTS: Primary Contact Secondary Contact Name: Company:
Title: Address: Phone: Fax: E-Mail Address:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml116.jpg]
Page 2 of 3 INTRALINKS CONTACTS: Name: Phone: E-mail Address: Name: Phone:
E-mail Address: Name: Phone: E-mail Address: DOMESTIC WIRE INSTRUCTIONS:
Currency: Bank Name: Swift/Routing No.: Account Name: Account No.: FCC Account
Name: FCC Account No.: Attention: FOREIGN WIRE INSTRUCTIONS: Currency: Bank
Name: Swift/Routing No.: Account Name: Account No.: FCC Account Name: FCC
Account No.: Attention: Reference: Currency: Bank Name: Swift/Routing No.:
Account Name: Account No.: FCC Account Name: FCC Account No.: Attention:
Reference:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml117.jpg]
Page 3 of 3 Currency: Bank Name: Swift/Routing No.: Account Name: Account No.:
FCC Account Name: FCC Account No.: Attention: Reference: TAX FORM PROVIDED: W-9
W-8BEN W-8IMY W-8ECI W-8EXP Other



--------------------------------------------------------------------------------



 
[exhibit1078executedterml118.jpg]
EXHIBIT E Guaranty [Attached]



--------------------------------------------------------------------------------



 
[exhibit1078executedterml119.jpg]
CONTINUING GUARANTY FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to ADVANCED EMISSIONS
SOLUTIONS, INC. (the “Borrower”) by the Lenders (as defined in that certain
Credit Agreement, dated as of the date hereof (as amended, modified, extended,
restated, renewed, replaced or supplemented from time to time, the “Credit
Agreement”; capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement), among the
Borrower, the Lenders party thereto and WILMINGTON TRUST, NATIONAL ASSOCIATION,
as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent for the Secured Parties), the undersigned Guarantor (whether
one or more, the “Guarantor”, and if more than one, jointly and severally)
hereby furnishes its guaranty in favor of the Administrative Agent, for the
benefit of the Secured Parties, as follows: 1. Guaranty. The Guarantor hereby
unconditionally and irrevocably guarantees the full and prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of the Guaranteed Obligations (as
hereafter defined) and the punctual performance of all of the terms contained in
the documents executed by the Borrower in connection with the Guaranteed
Obligations. This Guaranty is a guaranty of payment and performance and is not
merely a guaranty of collection. As used herein, the term “Guaranteed
Obligations” means any and all Obligations of the Borrower and the other Loan
Parties arising under the Credit Agreement and any other Loan Document. Without
limiting the generality of the foregoing, the Guaranteed Obligations shall
include any such indebtedness, obligations, and liabilities which may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any Debtor Relief Law, and shall include interest that accrues after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws. Anything contained herein to the contrary notwithstanding, the
obligations of the Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law. 2. No
Setoff or Deductions; Taxes; Payments. The Guarantor shall make all payments
hereunder without setoff or counterclaim and free and clear of and without
deduction for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Guarantor is compelled
by law to make such deduction or withholding. If any such obligation (other than
one arising with respect to taxes based on or measured by the income or profits
of any Secured Party) is imposed upon the Guarantor with respect to any amount
payable by it hereunder, the Guarantor will pay to the Administrative Agent, for
the account of the applicable Secured Party, on the date on which such amount is
due and payable hereunder, such additional amount in U.S. dollars as shall be
necessary to enable such Secured Party to receive the same net amount which such
Secured Party would have received on such due date had no such obligation been
imposed upon the Guarantor. The Guarantor will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Guarantor
hereunder. The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty. 3. Rights of Secured Parties. The Guarantor consents and agrees that
the Administrative Agent and the other Secured Parties may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof, in each case, in accordance with the Loan
Documents: (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise #4985373.4



--------------------------------------------------------------------------------



 
[exhibit1078executedterml120.jpg]
2 change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor. 4. Certain Waivers. The Guarantor waives to the
fullest extent permitted by law (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party exceed or are more burdensome than those of the Borrower) (other
than the defense that the Guaranteed Obligations have been fully performed and
indefeasibly paid in full in cash); (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Administrative Agent or any other Secured Party to proceed against
the Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the Administrative Agent’s or such
other Secured Party’s power whatsoever and any defense based upon the doctrines
of marshalling of assets or of election of remedies; (e) any benefit of and any
right to participate in any security now or hereafter held by the Administrative
Agent or any other Secured Party; (f) any fact or circumstance related to the
Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty (other than the defense that
the Guaranteed Obligations have been fully performed and indefeasibly paid in
full in cash) and (g) any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and indefeasibly paid in full in cash. The Guarantor
expressly waives all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations (except to the extent the same is
expressly required under the terms of the Loan Documents), and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. 5.
Obligations Independent. The obligations of the Guarantor hereunder are those of
primary obligor, and not merely as surety, and are independent of the Guaranteed
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Guarantor to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party. 6. Subrogation. The
Guarantor shall not exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full, no Lender has
any Commitment under the Credit Agreement and no Loan or other Obligation under
the Credit Agreement remains unpaid or unsatisfied. If any amounts are paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust



--------------------------------------------------------------------------------



 
[exhibit1078executedterml121.jpg]
3 for the benefit of the Administrative Agent, for the benefit of the Secured
Parties, and shall forthwith be paid to the Administrative Agent to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured. 7.
Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until termination of the Aggregate Commitments
and payment in full of all Guaranteed Obligations (other than contingent
indemnification obligations). Notwithstanding the foregoing, this Guaranty shall
be revived if any payment by or on behalf of the Borrower or the Guarantor is
made, or any Secured Party exercises its right of setoff, in respect of the
Guaranteed Obligations, and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not such Secured Party is in possession
of or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of the Guarantor under
this paragraph shall survive termination of this Guaranty. 8. Subordination. The
Guarantor hereby subordinates the payment of all obligations and indebtedness of
the Borrower owing to the Guarantor, whether now existing or hereafter arising,
including but not limited to any obligation of the Borrower to the Guarantor as
subrogee of the Secured Parties or resulting from the Guarantor’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Guaranteed Obligations. If the Administrative Agent so requests, any such
obligation or indebtedness of the Borrower to the Guarantor shall be enforced
and performance received by the Guarantor as trustee for the Administrative
Agent and the proceeds thereof shall be paid over to the Administrative Agent,
for the benefit of the Secured Parties, on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
the Guarantor under this Guaranty. 9. Stay of Acceleration. In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed, in connection with any case commenced by or against the Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by the Guarantor immediately upon demand by the
Administrative Agent. 10. Expenses. The Guarantor shall pay on demand all
out-of-pocket expenses (including reasonable attorneys’ fees and expenses) in
any way relating to the enforcement or protection of the Secured Parties’ rights
under this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Secured Parties in any proceeding under any Debtor Relief
Laws. The obligations of the Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.
11. Miscellaneous. To the extent not prohibited by applicable law, the
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantor and conclusive, absent manifest error, for
the purpose of establishing the amount of the Guaranteed Obligations. No
provision of this Guaranty may be waived, amended, supplemented or modified,
except by a written instrument executed by the Administrative Agent, with
Required Lenders approval in accordance with the Credit Agreement, and the
Guarantor. No failure by any Secured Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not



--------------------------------------------------------------------------------



 
[exhibit1078executedterml122.jpg]
4 exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the applicable Secured Party and the Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by the Guarantor for the benefit of such Secured Party or any
term or provision thereof. 12. Condition of Borrower. The Guarantor acknowledges
and agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other guarantor such information concerning
the financial condition, business and operations of the Borrower and any such
other guarantor as the Guarantor requires, and that the Secured Parties have no
duty, and the Guarantor is not relying on the Secured Parties at any time, to
disclose to the Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (the guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same). 13. Setoff. If and
to the extent any payment is not made when due hereunder, any Secured Party may
setoff and charge from time to time any amount so due against any or all of the
Guarantor’s accounts or deposits with such Secured Party. 14. Representations
and Warranties. The Guarantor represents and warrants that (a) it is organized
and resident in the United States of America; (b) it is duly organized and in
good standing under the laws of the jurisdiction of its organization and has
full capacity and right to make and perform this Guaranty, and all necessary
authority has been obtained; (c) this Guaranty constitutes its legal, valid and
binding obligation enforceable in accordance with its terms; (d) the making,
existence, and performance of this Guaranty does not and will not violate the
provisions of any applicable law, regulation or order, and does not and will not
result in the breach of, or constitute a default or require any consent under,
any material agreement, instrument, or document to which it is a party or by
which it or any of its property may be bound or affected; and (e) all consents,
approvals, licenses and authorizations of, and filings and registrations with,
any governmental authority required under applicable law and regulations for the
making and performance of this Guaranty have been obtained or made and are in
full force and effect. 15. GOVERNING LAW; Assignment; Jurisdiction; Notices.
THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK. This Guaranty shall (a) bind the
Guarantor and its successors and assigns, provided that the Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of the Administrative Agent, with Required Lenders approval (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Administrative Agent and its successors and assigns, in each case
for the benefit of the Secured Parties, and the Administrative Agent may,
without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. The Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in the State of New York, City of New York in any
action or proceeding arising out of or relating to this Guaranty, and (ii)
waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith. Service of process by the any
Secured Party in connection with such action or proceeding shall be binding on
the Guarantor if sent to the Guarantor by registered or certified mail at its
address specified below or such other address as from time to time notified by
the Guarantor. The Guarantor agrees that any Secured Party may disclose to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations of all or part of the Guaranteed Obligations,
any and all information in such Secured Party’s possession concerning the
Guarantor, this Guaranty and any security for this Guaranty. All notices and



--------------------------------------------------------------------------------



 
[exhibit1078executedterml123.jpg]
5 other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier to the Guarantor at its address set
forth below or at such other address in the United States as may be specified by
the Guarantor in a written notice delivered to the Administrative Agent at such
office as the Administrative Agent may designate for such purpose from time to
time in a written notice to the Guarantor. 16. WAIVER OF JURY TRIAL; FINAL
AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE LAW, THE GUARANTOR AND THE
ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH RESPECT TO ANY
ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml124.jpg]
Executed this ___ day of ________________, _____. [NAME OF THE GUARANTOR] By:
Name: Title: Address:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml125.jpg]
ACKNOWLEDGED: WILMINGTON TRUST, NATIONAL ASSOCIATION By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml126.jpg]
EXHIBIT F Security Agreement [Attached]



--------------------------------------------------------------------------------



 
[exhibit1078executedterml127.jpg]
SECURITY AND PLEDGE AGREEMENT THIS SECURITY AND PLEDGE AGREEMENT (this
“Agreement”) is entered into as of October 22, 2015 among ADVANCED EMISSIONS
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), the other parties
identified as “Grantors” on the signature pages hereto and such other parties
that may become Grantors hereunder after the date hereof (together with the
Borrower, each individually a “Grantor”, and collectively, the “Grantors”) and
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties. RECITALS
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Lenders party
thereto, Wilmington Trust, National Association, in its capacity as
administrative agent, and the Collateral Agent, the Lenders have agreed to make
Loans upon the terms and subject to the conditions set forth therein; and
WHEREAS, this Agreement is required by the terms of the Credit Agreement as a
condition precedent to the borrowing contemplated thereunder. NOW, THEREFORE, in
consideration of these premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: 1. Definitions. (a) Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement. With reference to this Agreement, unless otherwise specified herein:
(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined, (ii) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iv) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (v) any
definition of, or reference to, any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (vi) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (vii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (viii) all references herein to Sections, Exhibits and
Schedules shall be construed to refer to Sections of, and Exhibits and Schedules
to, this Agreement, (ix) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (x) the term



--------------------------------------------------------------------------------



 
[exhibit1078executedterml128.jpg]
2 “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof. (b) The following terms shall have the meanings set forth in the
UCC (defined below): Accession, Account, Account Debtor, Adverse Claim,
As-Extracted Collateral, Certificated Security, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Payment Intangible, Proceeds,
Securities Account, Securities Intermediary, Security, Software, Supporting
Obligation and Tangible Chattel Paper. (c) In addition, the following terms
shall have the meanings set forth below: “Assignment of Claims Act” means the
Assignment of Claims Act of 1940 (41 U.S.C. Section 15, 31 U.S.C. Section 3737,
and 31 U.S.C. Section 3727), including all amendments thereto and regulations
promulgated thereunder. “Collateral” has the meaning provided in Section 2
hereof. “Control” means the manner in which “control” is achieved under the UCC
with respect to any Collateral for which the UCC specifies a method of achieving
“control”. “Copyright License” means any agreement now or hereafter in
existence, providing for the grant by, or to, any rights (including, without
limitation, the grant of rights for a party to be designated as an author or
owner and/or to enforce, defend, use, display, copy, manufacture, distribute,
exploit and sell, make derivative works, and require joinder in suit and/or
receive assistance from another party) covered in whole or in part by a
Copyright. “Copyrights” means, collectively, all of the following of any
Grantor: (i) all copyrights, works protectable by copyright, copyright
registrations and copyright applications anywhere in the world, (ii) all
derivative works, counterparts, extensions and renewals of any of the foregoing,
(iii) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present and future
infringements, violations or misappropriations of any of the foregoing, (iv) the
right to sue for past, present and future infringements, violations or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing throughout the world.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml129.jpg]
3 “Excluded Property” has the meaning provided in Section 2 hereof. “Government
Contract” means a contract between any Grantor and an agency, department or
instrumentality of the United States or any state, municipal or local
Governmental Authority located in the United States or all obligations of any
such Governmental Authority arising under any Account now or hereafter owing by
any such Governmental Authority, as Account Debtor, to any Grantor.
“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, and operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing, (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses and (iv) other agreements with respect to any rights in any
of the items described in the foregoing clauses (i), (ii), and (iii). “Issuer”
means the issuer of any Pledged Equity. “Patent License” means any agreement,
now or hereafter in existence, providing for the grant by, or to, any Grantor of
any rights (including, without limitation, the right for a party to be
designated as an owner and/or to enforce, defend, make, have made, make
improvements, manufacture, use, sell, import, export, and require joinder in
suit and/or receive assistance from another party) covered in whole or in part
by a Patent. “Patents” means, collectively, all of the following of any Grantor:
(i) all patents, all inventions and patent applications anywhere in the world,
(ii) all improvements, counterparts, reissues, divisional, re-examinations,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing and improvements thereon, (iii) all income, royalties, damages or
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements, violations or
misappropriations of any of the foregoing, (iv) the right to sue for past,
present and future infringements, violations or misappropriations of any of the
foregoing and (v) all rights corresponding to any of the foregoing throughout
the world. “Pledged Equity” means, with respect to each Grantor, 100% of the
issued and outstanding Equity Interests of each Subsidiary of the Borrower that
is directly owned by such Grantor, including the Equity Interests of the
Subsidiaries owned by such Grantor as set forth on Schedule 3 hereto (as updated
from time to time in accordance with the terms hereof), in each case together
with the certificates (or other agreements or instruments), if



--------------------------------------------------------------------------------



 
[exhibit1078executedterml130.jpg]
4 any, representing such shares, and all options and other rights, contractual
or otherwise, with respect thereto, including, but not limited to, the
following: (1) all Equity Interests representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder thereof, or otherwise in respect thereof; and (2) in the event of any
consolidation or merger involving any Issuer and in which such Issuer is not the
surviving Person, all shares of each class of the Equity Interests of the
successor Person formed by or resulting from such consolidation or merger, to
the extent that such successor Person is a direct Subsidiary of a Grantor;
provided that, notwithstanding the foregoing, “Pledged Equity” shall not include
any Excluded Property. “Trademark License” means any agreement, now or hereafter
in existence, providing for the grant by, or to, any Grantor of any rights in
(including, without limitation, the right for a party to be designated as an
owner and/or to enforce, defend, use, mark, police, and require joinder in suit
and/or receive assistance from another party) covered in whole, or in part, by a
Trademark. “Trademarks” means, collectively, all of the following of any
Grantor: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, internet domain names, trade styles,
service marks, logos, other business identifiers, whether registered or
unregistered, all registrations and recordings thereof, and all applications in
connection therewith (other than each United States application to register any
trademark or service mark prior to the filing under applicable Law of a verified
statement of use for such trademark or service mark) anywhere in the world, (ii)
all counterparts, extensions and renewals of any of the foregoing, (iii) all
income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing or with respect to any of the foregoing, including,
without limitation, damages or payments for past, present or future
infringements, violations, dilutions or misappropriations of any of the
foregoing, (iv) the right to sue for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing and (v) all
rights corresponding to any of the foregoing (including the goodwill) throughout
the world. “Vehicles” means all cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title under the
laws of any state, all tires and all other appurtenances to any of the
foregoing. “Vessel” means any watercraft or other artificial contrivance used,
or capable of being used, as a means of transportation on water (including,
without limitation, those whose primary purpose is the maritime transportation
of cargo or which are otherwise



--------------------------------------------------------------------------------



 
[exhibit1078executedterml131.jpg]
5 engaged, used or useful in any business activities of the Grantors) which are
owned by and registered (or to be owned and registered) in the name of any of
the Grantors, including, without limitation, any Vessel leased or otherwise
registered in the foregoing parties’ names, pursuant to a lease or other
operating agreement constituting a capital lease obligation, in each case
together with all related spares, equipment and any additional improvements,
vessel owned, bareboat chartered or operated by a Grantor, other than Vessels
owned by an entity other than a Grantor and which are managed under Vessel
management agreements. “UCC” means the Uniform Commercial Code as in effect from
time to time in the state of New York, except as such term may be used in
connection with the perfection of the Collateral and then the applicable
jurisdiction with respect to such affected Collateral shall apply. “USPTO” means
the United States Patent and Trademark Office. “Work” means any work that is
subject to copyright protection pursuant to Title 17 of the United States Code.
2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Obligations, each Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, but subject to the next paragraph, the “Collateral”): (a) all
Accounts; (b) all cash, currency and Cash Equivalents; (c) all Chattel Paper
(including Electronic Chattel Paper and Tangible Chattel Paper); (d) those
certain Commercial Tort Claims set forth on Schedule 1 hereto (as updated from
time to time in accordance with the terms hereof); (e) all Deposit Accounts; (f)
all Documents; (g) all Equipment; (h) all Fixtures; (i) all General Intangibles;
(j) all Goods; (k) all Instruments; (l) all Intellectual Property; (m) all
Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights; (p) all
Payment Intangibles; (q) all Pledged Equity; (r) all Securities Accounts; (s)
all Software; (t) all Supporting Obligations; (u) all Vehicles; (v) all books
and records pertaining to the Collateral; (w) all Accessions and all Proceeds
and products of any and all of the foregoing; and (x) all other personal
property of any kind or type whatsoever now or hereafter owned by such Grantor
or as to which such Grantor now or hereafter has the power to transfer interest
therein. Notwithstanding anything to the contrary contained herein, the security
interest granted under this Agreement shall not extend to, and the term
“Collateral” shall not include, any of the following (collectively, the
“Excluded Property”): (a) any Equity Interests held from time to time by any
Grantor in Clean Coal Solutions, LLC (but only for so long as the consent of any
Person that is not a Loan Party is required in order to permit such Equity
Interests to be pledged hereunder or to permit the Collateral Agent’s exercise
of remedies hereunder with respect to such Equity Interests), (b) any cash or
cash equivalents on deposit from time to time with the applicable letter of
credit issuer as collateral in respect of any Cash Secured Letter of Credit
permitted by the Credit Agreement (but only for so long as such cash or
equivalents are held by such letter of credit issuer), (c) any General
Intangible, permit, lease, license, agreement, contract



--------------------------------------------------------------------------------



 
[exhibit1078executedterml132.jpg]
6 or Instrument of a Grantor, or any other property of a Grantor, in each case
to the extent the grant of a security interest in such General Intangible,
permit, lease, license, agreement, contract, Instrument or other property, in
the manner contemplated by this Agreement, is prohibited under applicable Law or
would violate such lease, license, agreement, contract or Instrument or
invalidate or result in the termination thereof or of the relevant property, or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Grantor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both), or require any consent or
approval not obtained of any Governmental Authority or any counterparty to such
lease, license, agreement, contract or Instrument, (d) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of or render void or result in the cancellation of,
any registration issued as a result of such intent-to-use trademark applications
under applicable Law, provided that upon submission and acceptance by the USPTO
of an amendment to allege pursuant to 15 U.S.C. Section 1060(a) or any successor
provision, such intent-to-use trademark application shall be considered
Collateral, (f) any interest in real property other than in respect of Material
Real Property; (g) any property subject to a Permitted Lien in respect of any
purchase money security interest or capitalized lease or similar interest, so
long as the documentation for such Permitted Lien prohibits the grant of a
security interest on the relevant property in the manner contemplated by this
Agreement; or (h) (x) any of the Equity Interests in ADA Analytics Israel and
(y) more than 65% of the voting Equity Interests in ADA Analytics US (but, for
the avoidance of doubt, 100% of any non-voting Equity Interests therein shall be
pledged as Collateral), in each case, only for so long as ADA Analytics Israel
is a Foreign Subsidiary and ADA Analytics US is a disregarded entity for federal
income Tax purposes that owns ADA Analytics Israel (and if any of such
conditions cease to be true, the Grantors shall take such actions as may be
requested by the Required Lenders in order to cause the Equity Interests in such
Subsidiaries to become Collateral); provided, further that (i) any such
limitation described in the foregoing clause (c) on the security interests
granted hereunder shall only apply to the extent that any such prohibition or
right to terminate or accelerate or alter the Grantor’s rights is not rendered
ineffective pursuant to the UCC or any other applicable Law (including Debtor
Relief Laws),(ii) in the event of the termination or elimination of any such
prohibition or right or the requirement for any consent contained in any
applicable Law, General Intangible, permit, lease, license, contract or
Instrument, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder, (iii) in no event will any Grantor’s rights under or
respect to the License Agreement (including the right to receive any and all
payments thereunder) be deemed to be Excluded Property and (iv) in no event will
any Equity Interests in CCSS owned by a Grantor be deemed to be Excluded
Property. The Grantors and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest created hereby
in the Collateral (a) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising, and (b) is not to be
construed as an assignment of any Intellectual Property. 3. Representations and
Warranties. Each Grantor hereby represents and warrants to the Collateral Agent,
for the benefit of the Secured Parties that:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml133.jpg]
7 (a) Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing, shall constitute a valid and perfected, first priority security interest
in such Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement, except to perfect Permitted Liens. The taking
possession by the Collateral Agent of the certificated securities (if any)
evidencing the Pledged Equity and all other Instruments constituting Collateral
will perfect and establish the first priority of the Collateral Agent’s security
interest in all the Pledged Equity evidenced by such certificated securities and
such Instruments. With respect to any Collateral consisting of a Deposit Account
or Securities Entitlement or held in a Securities Account, upon execution and
delivery by the applicable Grantor, the applicable Securities Intermediary and
the Collateral Agent of an agreement granting control to the Collateral Agent
over such Collateral, the Collateral Agent shall have a valid and perfected,
first priority security interest in such Collateral. (b) Types of Collateral.
None of the Collateral consists of, or is the Proceeds of, (i) As-Extracted
Collateral, (ii) Consumer Goods, (iii) Farm Products, (iv) Manufactured Homes,
(v) standing timber, (vi) an aircraft, airframe, aircraft engine or related
property, (vii) an aircraft leasehold interest, (viii) a Vessel or (ix) any
other interest in or to any of the foregoing. (c) Accounts. (i) Each Account of
the Grantors and the papers and documents relating thereto are genuine and in
all material respects what they purport to be, (ii) each Account arises out of
(A) a bona fide sale of goods sold and delivered by such Grantor (or is in the
process of being delivered) or (B) services theretofore actually rendered by
such Grantor to, the account debtor named therein, (iii) no Account of a Grantor
is evidenced by any Instrument or Chattel Paper unless such Instrument or
Chattel Paper, to the extent requested by the Collateral Agent, has been
endorsed over and delivered to, or submitted to the control of, the Collateral
Agent, (iv) no surety bond was required or given in connection with any Account
of a Grantor or the contracts or purchase orders out of which they arose, (v)
the right to receive payment under each Account is assignable and (vi) no
Account Debtor has any defense, set-off, claim or counterclaim against any
Grantor that can be asserted against the Collateral Agent, whether in any
proceeding to enforce the Collateral Agent’s rights in the Collateral or
otherwise, except defenses, set-offs, claims or counterclaims that are not, in
the aggregate, material to the value of the Accounts. (d) Equipment and
Inventory. With respect to any Equipment and/or Inventory of a Grantor, each
such Grantor has exclusive possession and control of such Equipment and
Inventory of such Grantor except for (i) Equipment leased by such Grantor as a
lessee, (ii) Equipment or Inventory in transit with common carriers or (iii)
Equipment and/or Inventory in the possession or control of a warehouseman,
bailee or any agent or processor of such Grantor to the extent such Grantor has
complied with Section 4(e) hereof. No Inventory of



--------------------------------------------------------------------------------



 
[exhibit1078executedterml134.jpg]
8 a Grantor is held by a Person other than a Grantor pursuant to consignment,
sale or return, sale on approval or similar arrangement outside the ordinary
course of such Grantor’s business. Collateral consisting of Inventory is of good
and merchantable quality, free from defects. None of such Inventory is subject
to any licensing, Patent, Trademark, trade name or Copyright with any Person
that restricts any Grantor’s ability to use, manufacture, lease, sell or
otherwise dispose of such Inventory. The completion of the manufacturing process
of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject. (e) Authorization of Pledged Equity. All Pledged Equity
(i) is duly authorized and validly issued, (ii) is fully paid and, to the extent
applicable, nonassessable and is not subject to the preemptive rights of any
Person, (iii) is beneficially owned as of record by a Grantor and (iv)
constitutes all the issued and outstanding shares of all classes of the equity
of such Issuer issued to such Grantor. (f) No Other Equity Interests,
Instruments, Etc. As of the Closing Date, (i) no Grantor owns any certificated
Equity Interests in any Subsidiary that are required to be pledged and delivered
to the Collateral Agent hereunder except as set forth on Schedule 3 hereto (as
updated from time to time in accordance with the terms hereof), and (ii) no
Grantor holds any Instruments, Documents or Tangible Chattel Paper required to
be pledged and delivered to the Collateral Agent pursuant to Section 4(c)(i) of
this Agreement other than as set forth on Schedule 2 hereto (as updated from
time to time in accordance with the terms hereof). All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Collateral Agent to the extent (A) requested by the Collateral
Agent or (B) as required by the terms of this Agreement and the other Loan
Documents. (g) Partnership and Limited Liability Company Interests. Except as
previously disclosed in writing to the Collateral Agent, none of the Collateral
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset. (i) Consents; Etc.
No approval, consent, exemption, authorization or other action by, notice to, or
filing with, any Governmental Authority or any other Person (including, without
limitation, any stockholder, member or creditor of such Grantor), is necessary
or required for (i) the grant by such Grantor of the security interest in the
Collateral granted hereby or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection of such security interest (to the
extent such security interest can be perfected by filing under the UCC, the
granting of control (to the extent required under Section 4(c) hereof) or by
filing an appropriate notice with the USPTO or the United States Copyright
Office) or (iii) the exercise by the Collateral Agent or the other Secured
Parties of the rights and remedies provided for in this Agreement (including,
without limitation, as against any Issuer), except for (A) the filing or
recording of UCC financing statements or other filings under the Assignment of
Claims Act, (B) the filing of



--------------------------------------------------------------------------------



 
[exhibit1078executedterml135.jpg]
9 appropriate notices with the USPTO and the United States Copyright Office, (C)
obtaining control to perfect the Liens created by this Agreement (to the extent
required under Section 4(c) hereof), (D) such actions as may be required by Laws
affecting the offering and sale of securities, (E) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries, (F) consents, authorizations, filings or other actions
which have been obtained or made, (G) as may be required with respect to
Vehicles registered under a certificate of title, and (H) in the case of clause
(iii) above, to the extent that the failure of any approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person to have been duly obtained, taken,
given, or made or to be in full force and effect, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
(j) Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims other than as set forth on Schedule 1 hereto (as updated
from time to time in accordance with the terms hereof). (k) Copyrights, Patents
and Trademarks. (i) All Intellectual Property of such Grantor is valid,
subsisting, unexpired, enforceable and has not been abandoned. (ii) No holding,
decision or judgment has been rendered by any Governmental Authority that would
limit, cancel or question the validity of any Intellectual Property of any
Grantor. (iii) All applications pertaining to the Copyrights, Patents and
Trademarks of each Grantor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued. (iv) Except for Permitted Liens,
no Grantor has made any assignment or agreement in conflict with the security
interest in the Intellectual Property of any Grantor hereunder. (v) Each Grantor
and each of its Subsidiaries, own, or possess the right to use, all of the
Intellectual Property that is reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person.
(vi) No slogan or other advertising device, product, process, method, substance,
part or other material now employed, or now contemplated to be employed, by any
Grantor or any of its Subsidiaries infringes upon any rights held by any other
Person. (vii) No proceeding, claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of such Grantor, threatened, which, either



--------------------------------------------------------------------------------



 
[exhibit1078executedterml136.jpg]
10 individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. 4. Covenants. Each Grantor covenants, so long as any
Lender shall have any Commitment under the Credit Agreement, or any Loan or
other Obligation under the Credit Agreement shall remain unpaid or unsatisfied,
that such Grantor shall (it being understood that (i) nothing in this Article 4
shall require Grantors to take any action with respect to Excluded Property and
(ii) any covenant of a Grantor to provide information to a Secured Party shall
be subject to the restrictions on the provision of material, non-public
information set forth in the Credit Agreement): (a) Maintenance of Perfected
Security Interest; Further Information. (i) Maintain the security interest
created by this Agreement as a first priority perfected security interest
(subject only to Permitted Liens and any express exceptions to the requirement
to perfect Liens set forth in this Agreement), and shall defend such security
interest against the claims and demands of all Persons whomsoever (other than
the holders of Permitted Liens). (ii) From time to time furnish to the
Collateral Agent upon the Collateral Agent’s or any Lender’s reasonable request,
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Agent or such Lender may reasonably request, all in reasonable
detail. (b) Required Notifications. Each Grantor shall promptly notify the
Collateral Agent, in writing, of any Lien (other than Permitted Liens) on any of
the Collateral which would adversely affect the ability of the Collateral Agent
to exercise any of its remedies hereunder. (c) Perfection through Possession and
Control. (i) If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Tangible Chattel
Paper or Supporting Obligation in an amount, individually or in the aggregate,
greater than $100,000, or if any property constituting Collateral in an amount,
individually or in the aggregate, greater than $100,000 shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper, Supporting Obligation or Document is either in the possession of such
Grantor at all times or, if requested by the Collateral Agent to perfect its
security interest in such Collateral, is delivered to the Collateral Agent duly
endorsed in a manner satisfactory to the Collateral Agent. Such Grantor shall
ensure that any Collateral in an amount, individually or in the aggregate,
greater than $100,000 consisting of Tangible Chattel Paper is marked with a
legend acceptable to the Collateral Agent indicating the Collateral Agent’s
security interest in such Tangible Chattel Paper.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml137.jpg]
11 (ii) Deliver to the Collateral Agent, promptly upon the receipt thereof by or
on behalf of a Grantor, all certificates and instruments constituting
Certificated Securities or Pledged Equity. Prior to delivery to the Collateral
Agent, all such certificates constituting Pledged Equity shall be held in trust
by such Grantor for the benefit of the Collateral Agent pursuant hereto. All
such certificates representing Pledged Equity shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit A hereto or other form acceptable to the Collateral Agent.
(iii) If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, execute and deliver (and, with respect to any Collateral consisting of
a Securities Account or uncertificated Investment Property, cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Collateral Agent all control agreements,
assignments, instruments or other documents as reasonably requested by the
Collateral Agent for the purposes of obtaining and maintaining Control of such
Collateral. If any Collateral shall consist of Deposit Accounts or Securities
Accounts, comply with Section 7.15 of the Credit Agreement. (d) Filing of
Financing Statements, Notices, etc. Each Grantor shall execute and deliver to
the Collateral Agent and/or file such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Collateral Agent may reasonably request) and do
all such other things necessary (i) to assure to the Collateral Agent its
security interests hereunder (subject, for the avoidance of doubt, to the
express exceptions herein), including (A) such instruments as the Collateral
Agent may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC, including,
without limitation, financing statements (including continuation statements),
(B) with regard to Copyrights, a Notice of Grant of Security Interest in
Copyrights substantially in the form of Exhibit B or other form acceptable to
the Collateral Agent, (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the USPTO substantially in the form of
Exhibit C or other form acceptable to the Collateral Agent and (D) with regard
to Trademarks, a Notice of Grant of Security Interest in Trademarks for filing
with the USPTO substantially in the form of Exhibit D or other form acceptable
to the Collateral Agent, (ii) to consummate the transactions contemplated hereby
and (iii) to otherwise protect and assure the Collateral Agent of its rights and
interests hereunder. Furthermore, each Grantor also hereby irrevocably makes,
constitutes and appoints the Collateral Agent, its nominee or any other person
whom the Collateral Agent may designate, as such Grantor’s attorney in fact with
full power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable so long as any Lender shall have any Commitment



--------------------------------------------------------------------------------



 
[exhibit1078executedterml138.jpg]
12 under the Credit Agreement, or any Loan or other Obligation under the Credit
Agreement shall remain unpaid or unsatisfied. Each Grantor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Collateral Agent without notice thereof to such Grantor wherever the Collateral
Agent (acting at the direction of th Lenders) may desire to file the same. (e)
Collateral Held by Warehouseman, Bailee, etc. (i) If any Collateral with a
value, individually or in the aggregate, in excess of $100,000 is at any time in
the possession or control of a warehouseman, bailee or any agent or processor of
such Grantor (A) notify the Collateral Agent of such possession, (B) notify such
Person in writing of the Collateral Agent’s security interest for the benefit of
the Secured Parties in such Collateral, (C) instruct such Person to hold all
such Collateral for the Collateral Agent’s account and subject to the Collateral
Agent’s instructions and (D) unless otherwise consented to in writing by the
Collateral Agent, obtain (1) a written acknowledgment from such Person that it
is holding such Collateral for the benefit of the Collateral Agent and (2) such
other documentation required by the Collateral Agent (including, without
limitation, subordination and access agreements). (ii) Perfect and protect such
Grantor’s ownership interests in all Inventory stored with a consignee against
creditors of the consignee by filing and maintaining financing statements
against the consignee reflecting the consignment arrangement filed in all
appropriate filing offices, providing any written notices required by the UCC to
notify any prior creditors of the consignee of the consignment arrangement, and
taking such other actions as may be appropriate to perfect and protect such
Grantor’s interests in such inventory under Section 2- 326, Section 9-103,
Section 9-324 and Section 9-505 of the UCC or otherwise, which such financing
statements filed pursuant to this Section shall be assigned to the Collateral
Agent, for the benefit of the Secured Parties. (f) Treatment of Accounts. Not
grant or extend the time for payment of any Account, or compromise or settle any
Account for less than the full amount thereof, or release any person or
property, in whole or in part, from payment thereof, or amend, supplement or
modify any Account in any manner that could reasonably be expected to materially
adversely affect the value thereof, or allow any credit or discount thereon,
other than as normal and customary in the ordinary course of a Grantor’s
business. (g) Commercial Tort Claims. Execute and deliver such statements,
documents and notices and do and cause to be done all such things as may be
required by the Collateral Agent, or required by Law, to create, preserve,
perfect and maintain the Collateral Agent’s security interest in any Commercial
Tort Claims (other than, as long as no Default or Event of Default exists,
Commercial Tort Claims with an individual or aggregate value less than $100,000)
initiated by or in favor of any Grantor.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml139.jpg]
13 (h) Inventory. With respect to the Inventory of each Grantor, produce, use,
store and maintain the Inventory with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable Laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended, and all rules, regulations and orders related thereto).
(i) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Collateral Agent shall have a perfected
Lien on such Fixture or real property. (j) Issuance or Acquisition of Equity
Interests in Partnerships or Limited Liability Companies. (i) Not without
executing and delivering, or causing to be executed and delivered, to the
Collateral Agent such agreements, documents and instruments as the Collateral
Agent may reasonably require, issue or acquire any Pledged Equity consisting of
an interest in a partnership or a limited liability company that (A) is dealt in
or traded on a securities exchange or in a securities market, (B) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (C)
is an Investment Company Security, (D) is held in a Securities Account or (E)
constitutes a Security or a Financial Asset. (ii) Without the prior written
consent of the Collateral Agent, no Grantor will (A) vote to enable, or take any
other action to permit, any applicable Issuer to issue any Investment Property
or Equity Interests constituting partnership or limited liability company
interests, except for those additional Investment Property or Equity Interests
constituting partnership or limited liability company interests that will be
subject to the security interest granted herein in favor of the Secured Parties,
or (B) enter into any agreement or undertaking, except in connection with a
Disposition permitted under Section 7.05 of the Credit Agreement, restricting
the right or ability of such Grantor or the Collateral Agent to sell, assign or
transfer any Investment Property or Pledged Equity or Proceeds thereof. The
Grantors will defend the right, title and interest of the Collateral Agent in
and to any Investment Property and Pledged Equity against the claims and demands
of all Persons whomsoever. (iii) If any Grantor shall become entitled to receive
or shall receive (A) any Certificated Securities (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the ownership interests of any Issuer, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any Investment Property, or
otherwise in respect thereof, or (B) any sums paid upon or in respect of any
Investment Property upon the liquidation or dissolution of any Issuer, such
Grantor shall accept the same as the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml140.jpg]
14 agent of the Secured Parties, hold the same in trust for the Secured Parties,
segregated from other funds of such Grantor, and promptly deliver the same to
the Collateral Agent, on behalf of the Secured Parties, in accordance with the
terms hereof. (k) Intellectual Property. (i) Not do any act or omit to do any
act whereby any material Copyright may become invalidated and (A) not do any
act, or omit to do any act, whereby any material Copyright may become injected
into the public domain; (B) notify the Collateral Agent immediately if it knows
that any material Copyright may become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding a Grantor’s
ownership of any such Copyright or its validity; (C) take all necessary steps as
it shall deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) of each material Copyright
owned by a Grantor and to maintain each registration of each material Copyright
owned by a Grantor including, without limitation, filing of applications for
renewal where necessary; and (D) promptly notify the Collateral Agent of any
material infringement, misappropriation, dilution or impairment of any Copyright
of a Grantor of which it becomes aware and take such actions as it shall
reasonably deem appropriate under the circumstances to protect such Copyright,
including, where appropriate, the bringing of suit for infringement, dilution or
impairment or seeking injunctive relief and seeking to recover any and all
damages for such infringement, misappropriation, dilution or impairment. (ii)
Not make any assignment or agreement in conflict with the security interest in
the Copyrights of each Grantor hereunder (except as permitted by the Credit
Agreement). (iii) (A) Continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) maintain as in
the past the quality of products and services offered under such Trademark, (C)
employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Collateral Agent, for the
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (E) not (and not permit any licensee
or sublicensee thereof to) do any act or omit to do any act whereby any such
Trademark may become invalidated. (iv) Not do any act, or omit to do any act,
whereby any material Patent may become abandoned or dedicated.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml141.jpg]
15 (v) Notify the Collateral Agent and the other Secured Parties immediately if
it knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the USPTO or any
court or tribunal in any country) regarding such Grantor’s ownership of any
Patent or Trademark or its right to register the same or to keep and maintain
the same. (vi) Take all reasonable and necessary steps, including, without
limitation, in any proceeding before the USPTO, or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of each material Patent and Trademark, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability. (vii) Promptly notify the Collateral Agent and
the other Secured Parties after it learns that any material Patent or Trademark
included in the Collateral is infringed, misappropriated, diluted or impaired by
a third party and promptly sue for infringement, misappropriation, dilution or
impairment, to seek injunctive relief where appropriate and to recover any and
all damages for such infringement, misappropriation, dilution or impairment, or
to take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark. (viii) Not make any
assignment or agreement in conflict with the security interest in the Patents or
Trademarks of each Grantor hereunder (except as permitted by the Credit
Agreement). (ix) Grant to the Collateral Agent a royalty free license to use
such Grantor’s Intellectual Property in connection with the enforcement of the
Collateral Agent’s rights hereunder, but only to the extent any license or
agreement granting such Grantor’s rights in such Intellectual Property does not
prohibit such use by the Collateral Agent or any license or agreement in effect
on the date hereof made by Grantor in such Intellectual Property to Persons as
permitted by the Credit Agreement does not prohibit such use by the Collateral
Agent. Notwithstanding the foregoing, the Grantors may, in their reasonable
business judgment, fail to maintain, pursue, preserve or protect any Copyright,
Patent or Trademark which is not material to their businesses. (l) Equipment.
Maintain each item of Equipment in good working order and condition (reasonable
wear and tear and obsolescence excepted). (m) Government Contracts. Promptly
notify the Collateral Agent, in writing, if it enters into any contract with a
Governmental Authority with an individual or



--------------------------------------------------------------------------------



 
[exhibit1078executedterml142.jpg]
16 aggregate value in excess of $100,000 under which such Governmental
Authority, as account debtor, owes a monetary obligation to any Grantor under
any Account. (n) Vehicles. Upon the request of the Collateral Agent upon the
occurrence and during the continuance of an Event of Default, file or cause to
be filed in each office in each jurisdiction which the Collateral Agent shall
deem reasonably advisable to perfect its Liens on the Vehicles, all applications
for certificates of title or ownership (and any other necessary documentation)
indicating the Collateral Agent’s first priority Lien on the Vehicle (subject to
any Permitted Liens) covered by such certificate. (o) Further Assurances. (i)
Promptly upon the request of the Collateral Agent and at the sole expense of the
Grantors, duly execute and deliver, and have recorded, such further instruments
and documents and take such further actions as the Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted (subject, for the
avoidance of doubt, to the express exceptions set forth herein), including,
without limitation, (A) with respect to Government Contracts, assignment
agreements and notices of assignment, in form and substance satisfactory to the
Collateral Agent, duly executed by any Grantors party to such Government
Contract in compliance with the Assignment of Claims Act (or analogous state
applicable Law), and (B) all applications, certificates, instruments,
registration statements, and all other documents and papers the Collateral Agent
may reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement; provided that no Grantor shall be
required to take any action to perfect a security interest in any Collateral
that the Collateral Agent reasonably determines that the costs and burdens to
the Grantors of perfecting a security interest in such Collateral (including any
applicable stamp, intangibles or other taxes) are excessive in relation to the
value to the Secured Parties afforded thereby and, for the avoidance of doubt,
the Grantors shall not be required to seek or obtain the consent, approval,
waiver or acknowledgment of any contractual counterparty or other third party
with respect to the grant or enforcement of any Collateral, while no Event of
Default is continuing, except as otherwise expressly agreed in the Credit
Agreement or herein. (ii) Concurrently with the delivery of the certificate
referred to in Section 6.02(c) of the Credit Agreement, furnish such updates to
the information disclosed pursuant to this Agreement and the Credit Agreement,
including any Schedules hereto or thereto, such that such updated information is
true and correct as of the date so furnished. 5. Authorization to File Financing
Statements. Each Grantor hereby authorizes the Collateral Agent to prepare and
file such financing statements (including continuation statements)



--------------------------------------------------------------------------------



 
[exhibit1078executedterml143.jpg]
17 or amendments thereof or supplements thereto or other instruments as the
Collateral Agent may from time to time deem necessary or appropriate in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, which such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets, whether now owned or hereafter acquired” or “all
personal property, whether now owned or hereafter acquired.” 6. Advances. On
failure of any Grantor to perform any of the covenants and agreements contained
herein or in any other Loan Document, the Collateral Agent may, but shall have
no obligation to, perform the same and in so doing may expend such sums as the
Collateral Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Collateral Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Collateral Agent on behalf of any Grantor, and no such advance
or expenditure therefor, shall relieve the Grantors of any Default or Event of
Default. The Collateral Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim, except to the extent
such payment is being contested in good faith by a Grantor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP. 7. Remedies. (a) General Remedies. Upon the occurrence of
an Event of Default and during continuation thereof, the Collateral Agent on
behalf of the Secured Parties shall have, in addition to the rights and remedies
provided herein, in the Loan Documents, in any other documents relating to the
Obligations, or by any applicable Law (including, but not limited to, levy of
attachment, garnishment and the rights and remedies set forth in the UCC of the
jurisdiction applicable to the affected Collateral), the rights and remedies of
a secured party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the Collateral
Agent may, with or without judicial process or the aid and assistance of others,
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Grantors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Grantors to assemble and make available to the Collateral Agent at the
expense of the Grantors any Collateral at any place and time designated by the
Collateral Agent which is reasonably convenient to both parties, (iv) remove any
Collateral from any such premises for the



--------------------------------------------------------------------------------



 
[exhibit1078executedterml144.jpg]
18 purpose of effecting sale or other disposition thereof, and (v) without
demand and without advertisement, notice, hearing or process of law, all of
which each of the Grantors hereby waives to the fullest extent permitted by
applicable Law, at any place and time or times, sell, lease, assign, give option
or options to purchase, or otherwise dispose of and deliver the Collateral or
any part thereof (or contract to do any of the foregoing), in one or more
parcels any or all Collateral held by or for it at public or private sale (which
in the case of a private sale of Pledged Equity, shall be to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such securities for their own account, for investment and not with a view to the
distribution or resale thereof), at any exchange or broker’s board or elsewhere,
by one or more contracts, in one or more parcels, for money, upon credit or
otherwise, at such prices and upon such terms as the Collateral Agent deems
advisable (subject to any and all mandatory legal requirements). Each Grantor
acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Collateral Agent
shall have no obligation to delay sale of any such securities for the period of
time necessary to permit the Issuer of such securities to register such
securities for public sale under the Securities Act of 1933. The Collateral
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by applicable Law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold.
Neither the Collateral Agent’s compliance with applicable Law nor its disclaimer
of warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Grantor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 10.02 of the Credit Agreement, at least 10
days before the time of sale or other event giving rise to the requirement of
such notice. Each Grantor further acknowledges and agrees that any offer to sell
any Pledged Equity which has been (A) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such offer may be advertised
without prior registration under the Securities Act of 1933), or (B) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Collateral Agent may, in
such event, bid for the purchase of such securities. The Collateral Agent shall
not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by applicable
Law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable Law, each of the Grantors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Collateral Agent may postpone or cause the postponement of
the sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, to the extent
permitted by Law, be made at the time and place to which the sale was postponed,
or the Collateral Agent may further postpone such sale by



--------------------------------------------------------------------------------



 
[exhibit1078executedterml145.jpg]
19 announcement made at such time and place. To the extent permitted by
applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the exercise by them of any rights hereunder, except to the extent any such
claims, damages or demands result solely from the gross negligence or willful
misconduct of the Collateral Agent or any other Secured Party as determined by a
final non-appealable judgment of a court of competent jurisdiction, in each case
against whom such claim is asserted. Each Grantor agrees that the internet shall
constitute a “place” for purposes of Section 9-610(b) of the UCC and that any
sale of Collateral to a licensor pursuant to the terms of a license agreement
between such licensor and a Grantor is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the UCC. (b) Remedies Relating to Accounts. (i) Upon
the occurrence of an Event of Default and during continuation thereof, whether
or not the Collateral Agent has exercised any or all of its rights and remedies
hereunder, (A) at the request of the Collateral Agent, each Grantor shall notify
its Account Debtors and parties to the Material Contracts subject to a security
interest hereunder that such Accounts and the Material Contracts have been
assigned to the Collateral Agent, for the benefit of the Secured Parties, and
promptly upon request of the Collateral Agent, instruct all account debtors to
remit all payments in respect of Accounts to a mailing location selected by the
Collateral Agent, and (B) the Collateral Agent shall have the right to enforce
any Grantor’s rights against its customers and account debtors, and the
Collateral Agent or its designee may notify any Grantor’s customers and account
debtors that the Accounts of such Grantor have been assigned to the Collateral
Agent or of the Collateral Agent’s security interest therein, and may (either in
its own name or in the name of a Grantor or both) demand, collect (including
without limitation by way of a lockbox arrangement), receive, take receipt for,
sell, sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and file any claim or take any
other action or proceeding to protect and realize upon the security interest of
the Secured Parties in the Accounts. (ii) Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Collateral
Agent in accordance with the provisions hereof shall be solely for the
Collateral Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. Neither the Collateral Agent nor the other Secured
Parties shall have any liability or responsibility to any Grantor for acceptance
of a check, draft or other order for payment of money bearing the legend
“payment in full” or words of similar import or any other restrictive legend or
endorsement or be responsible for determining the correctness of any remittance.
(iii) Upon the occurrence of an Event of Default and during continuation
thereof, (A) the Collateral Agent shall have the right, but not the obligation,
to make



--------------------------------------------------------------------------------



 
[exhibit1078executedterml146.jpg]
20 test verifications of the Accounts in any manner and through any medium that
it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Collateral Agent may require in connection
with such test verifications, (B) upon the Collateral Agent’s request and at the
expense of the Grantors, the Grantors shall cause independent public accountants
or others satisfactory to the Lenders to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts and (C) the Collateral Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Collateral Agent’s satisfaction the existence, amount and terms of any
Accounts. (iv) Upon the request of the Collateral Agent, each Grantor shall
forward to the Collateral Agent, on the last Business Day of each week, deposit
slips related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the Collateral
Agent, copies of such checks or any other similar items of payment, together
with a statement showing the application of all payments on the Collateral
during such week and a collection report with regard thereto, in form and
substance satisfactory to the Lenders. (c) Deposit Accounts/Securities Accounts.
Upon the occurrence of an Event of Default and during continuation thereof, the
Collateral Agent may prevent withdrawals or other dispositions of funds in
Deposit Accounts and Securities Accounts that are (i) subject to control
agreements (in accordance with the terms thereof) or (ii) held with any Secured
Party. (d) Investment Property/Pledged Equity. Upon the occurrence of an Event
of Default and during the continuation thereof: the Collateral Agent shall have
the right to receive any and all cash dividends, payments or distributions made
in respect of any Investment Property or Pledged Equity or other Proceeds paid
in respect of any Investment Property or Pledged Equity, and any or all of any
Investment Property or Pledged Equity may, at the option of the Collateral
Agent, be registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (i) all voting,
corporate and other rights pertaining to such Investment Property, or any such
Pledged Equity, at any meeting of shareholders, partners or members of the
relevant Issuers or otherwise and (ii) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or Pledged Equity as if it were the absolute owner
thereof (including, without limitation, the right to exchange any and all of the
Investment Property or Pledged Equity upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate,
partnership or limited liability company structure of any Issuer or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property or Pledged Equity, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property or Pledged Equity with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine), all without liability except to account for
property actually received by it; but the Collateral Agent shall have no duty to
any Grantor to exercise any such right,



--------------------------------------------------------------------------------



 
[exhibit1078executedterml147.jpg]
21 privilege or option and the Collateral Agent and the other Secured Parties
shall not be responsible for any failure to do so or delay in so doing. In
furtherance thereof, each Grantor hereby authorizes and instructs each Issuer
with respect to any Collateral consisting of Investment Property and/or Pledged
Equity to (A) comply with any instruction received by it from the Collateral
Agent in writing that (1) states that an Event of Default has occurred and is
continuing and (2) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying following
receipt of such notice and prior to notice that such Event of Default is no
longer continuing, and (B) except as otherwise expressly permitted hereby, pay
any dividends, distributions or other payments with respect to any Investment
Property or Pledged Equity directly to the Collateral Agent. Unless an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given notice to the relevant Grantor of the Collateral Agent’s intent to
exercise its corresponding rights pursuant to this Section 7, each Grantor shall
be permitted to receive all cash dividends, payments or other distributions made
in respect of any Investment Property and any Pledged Equity, in each case paid
in the normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and other corporate, company and partnership rights with respect to any
Investment Property and Pledged Equity to the extent not inconsistent with the
terms of this Agreement and the other Loan Documents. (e) Material Contracts.
Upon the occurrence of an Event of Default and during the continuation thereof,
the Collateral Agent shall be entitled to (but shall not be required to): (i)
proceed to perform any and all obligations of the applicable Grantor under any
Material Contract constituting Collateral and exercise all rights of such
Grantor thereunder as fully as such Grantor itself could, (ii) do all other acts
which the Collateral Agent may deem necessary or proper to protect its security
interest granted hereunder; provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, the other Loan Documents
or applicable Law, and (iii) sell, assign or otherwise transfer any Material
Contract constituting Collateral in accordance with the Credit Agreement, the
other Loan Documents and applicable Law, subject, however, to the prior approval
of any other party to such Material Contract, to the extent such approval is
required under such Material Contract. (f) Access. In addition to the rights and
remedies hereunder, upon the occurrence of an Event of Default and during the
continuance thereof, the Collateral Agent shall have the right to enter and
remain upon the various premises of the Grantors without cost or charge to the
Collateral Agent, and use the same, together with materials, supplies, books and
records of the Grantors, for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise. In addition, the Collateral Agent
may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Collateral Agent exercises its right to take possession of
the Collateral, each Grantor shall also at its expense perform any and all other
steps reasonably requested by the Collateral Agent to preserve and protect the
security interest hereby granted in the Collateral, such as placing and
maintaining signs indicating



--------------------------------------------------------------------------------



 
[exhibit1078executedterml148.jpg]
22 the security interest of the Collateral Agent, appointing overseers for the
Collateral and maintaining inventory records. (g) Nonexclusive Nature of
Remedies. Failure by the Collateral Agent or the other Secured Parties to
exercise any right, remedy or option under this Agreement, any other Loan
Document, any other document relating to the Obligations, or as provided by Law,
or any delay by the Collateral Agent or the other Secured Parties in exercising
the same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Collateral Agent or the other
Secured Parties shall only be granted as provided herein. To the extent
permitted by Law, neither the Collateral Agent, the other Secured Parties, nor
any party acting as attorney for the Collateral Agent or the Secured Parties,
shall be liable hereunder for any acts or omissions or for any error of judgment
or mistake of fact or law other than their gross negligence or willful
misconduct hereunder as determined by a final non-appealable judgment of a court
of competent jurisdiction. The rights and remedies of the Collateral Agent and
the Secured Parties under this Agreement shall be cumulative and not exclusive
of any other right or remedy which the Collateral Agent or the Secured Parties
may have. (h) Retention of Collateral. In addition to the rights and remedies
hereunder, the Collateral Agent may, in compliance with Sections 9-620 and 9-621
of the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Obligations. Unless and until the Collateral Agent shall have provided such
notices, however, the Collateral Agent shall not be deemed to have retained any
Collateral in satisfaction of any Obligations for any reason. (i) Waiver;
Deficiency. Each Grantor hereby waives, to the extent permitted by applicable
Laws, all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Laws in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof. In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Collateral Agent or the Secured Parties are legally entitled, the Grantors shall
be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel. Any surplus remaining after the full
payment and satisfaction of the Obligations shall be returned to the Grantors or
to whomsoever a court of competent jurisdiction shall determine to be entitled
thereto. 8. Rights of the Collateral Agent. (a) Power of Attorney. In addition
to other powers of attorney contained herein, each Grantor hereby designates and
appoints the Collateral Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Grantor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuance of an Event of Default:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml149.jpg]
23 (i) to demand, collect, settle, compromise, adjust, and give discharges and
releases; (ii) to commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof; (iii) to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release; (iv) to receive, open and
dispose of mail addressed to a Grantor and endorse checks, notes, drafts,
acceptances, money orders, bills of lading, warehouse receipts or other
instruments or documents evidencing payment, shipment or storage of the goods
giving rise to the Collateral of such Grantor on behalf of and in the name of
such Grantor, or securing, or relating to, such Collateral; (v) to sell, assign,
transfer, make any agreement in respect of, or otherwise deal with or exercise
rights in respect of, any Collateral or the goods or services which have given
rise thereto, as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes; (vi) to adjust and settle claims under
any insurance policy relating thereto; (vii) to execute and deliver all
assignments, conveyances, statements, financing statements, continuation
financing statements, security agreements, affidavits, notices and other
agreements, instruments and documents that the Collateral Agent may determine
necessary in order to perfect and maintain the security interests and liens
granted in this Agreement and in order to fully consummate all of the
transactions contemplated herein; (viii) to institute any foreclosure
proceedings; (ix) to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Collateral;
(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency; (xi) to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Collateral Agent or one or more of the Secured Parties or into the
name of



--------------------------------------------------------------------------------



 
[exhibit1078executedterml150.jpg]
24 any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof; (xii) to pay or discharge taxes, liens, security
interests or other encumbrances levied or placed on or threatened against the
Collateral; (xiii) to direct any parties liable for any payment in connection
with any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (xiv) to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Collateral; (xv) in the case of any Intellectual
Property, to execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence the security interests created hereby in such Intellectual Property and
the goodwill and General Intangibles of such Grantor relating thereto or
represented thereby; and (xvi) to do and perform all such other acts and things
necessary, proper or convenient in connection with the Collateral. This power of
attorney is a power coupled with an interest and shall be irrevocable so long as
any Lender shall have any Commitment under the Credit Agreement, or any Loan or
other Obligation under the Credit Agreement shall remain unpaid or unsatisfied.
The Collateral Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Collateral Agent in this Agreement, and shall not be liable for
any failure to do so or any delay in doing so. The Collateral Agent shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. This power of attorney is conferred on the Collateral
Agent solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. (b) Assignment by the Collateral
Agent. The Collateral Agent may from time to time assign the Obligations to a
successor Collateral Agent appointed in accordance with the Credit Agreement,
and such successor shall be entitled to all of the rights and remedies of the
Collateral Agent under this Agreement in relation thereto. (c) The Collateral
Agent’s Duty of Care. Other than the exercise of reasonable care to assure the
safe custody of the Collateral while being held by the Collateral Agent
hereunder, the Collateral Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Grantors
shall be responsible for



--------------------------------------------------------------------------------



 
[exhibit1078executedterml151.jpg]
25 preservation of all rights in the Collateral, and the Collateral Agent shall
be relieved of all responsibility for the Collateral upon surrendering it or
tendering the surrender of it to the Grantors. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
which shall be no less than the treatment employed by a reasonable and prudent
agent in the industry, it being understood that the Collateral Agent shall not
have responsibility for taking any necessary steps to preserve rights against
any parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Collateral Agent
shall have no responsibility for (i) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relating
to any Collateral, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale. (d) Liability with Respect to
Accounts. Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Party of any payment relating to such Account
pursuant hereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of a Grantor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times. (e) Releases of Collateral. (i) If any Collateral shall be
sold, transferred or otherwise disposed of by any Grantor in a transaction
permitted by the Credit Agreement, then the Collateral Agent, at the request and
sole expense of such Grantor, shall promptly execute and deliver to such Grantor
all releases and other documents, and take such other action, reasonably
necessary for the release of the Liens created hereby or by any other Collateral
Document on such Collateral. (ii) The Collateral Agent may release any of the
Pledged Equity from this Agreement or may substitute any of the Pledged Equity
for other Pledged Equity without altering, varying or diminishing in any way the
force, effect, lien, pledge or security interest of this Agreement as to any
Pledged Equity not expressly released or substituted, and this Agreement shall
continue as a first priority lien on all Pledged Equity not expressly released
or substituted.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml152.jpg]
26 9. Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable), any payments in respect of the Obligations
and any proceeds of the Collateral, when received by the Collateral Agent or any
other Secured Party in cash or Cash Equivalents, will be applied in reduction of
the Obligations in the order set forth in the Credit Agreement. 10. Continuing
Agreement. (a) This Agreement shall remain in full force and effect until
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), at which time this
Agreement shall be automatically terminated (other than obligations under this
Agreement which expressly survive such termination) and the Collateral Agent
shall, upon the request and at the expense of the Grantors, forthwith release
all of its liens and security interests hereunder and shall execute and deliver
all UCC termination statements and/or other documents reasonably requested by
the Grantors evidencing such termination. (b) This Agreement shall continue to
be effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party as a preference, fraudulent conveyance or otherwise under any Debtor
Relief Law, all as though such payment had not been made; provided that in the
event payment of all or any part of the Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Collateral Agent or any other Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Obligations. 11.
Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 10.01 of the Credit Agreement. 12. Successors in
Interest. This Agreement shall be binding upon each Grantor, its successors and
assigns and shall inure, together with the rights and remedies of the Collateral
Agent and the Secured Parties hereunder, to the benefit of the Collateral Agent
and the Secured Parties and their successors and permitted assigns. 13. Notices.
All notices required or permitted to be given under this Agreement shall be in
conformance with Section 10.02 of the Credit Agreement; provided that notices
and communications to the Grantors shall be directed to the Grantors, at the
address of the Borrower set forth in Section 10.02 of the Credit Agreement. 14.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature



--------------------------------------------------------------------------------



 
[exhibit1078executedterml153.jpg]
27 page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered, upon the request of any party, such fax transmission or electronic
mail transmission shall be promptly followed by such manually executed
counterpart. 15. Headings. The headings of the Sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement. 16. Governing Law; Submission to Jurisdiction;
Venue; WAIVER OF JURY TRIAL. The terms of Sections 10.14 and 10.15 of the Credit
Agreement with respect to governing law, submission to jurisdiction, venue and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms. 17. Severability. If any provision of
this Agreement is determined to be illegal, invalid or unenforceable, such
provision shall be fully severable and the remaining provisions shall remain in
full force and effect and shall be construed without giving effect to the
illegal, invalid or unenforceable provisions. 18. Entirety. This Agreement, the
other Loan Documents and the other documents relating to the Obligations
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to the Loan Documents, any other
documents relating to the Obligations, or the transactions contemplated herein
and therein. 19. Other Security. To the extent that any of the Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default and during the
continuance thereof, and the Collateral Agent shall have the right to determine
which rights, security, liens, security interests or remedies the Collateral
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Obligations or any of the rights of the Collateral Agent or the Secured Parties
under this Agreement, under any other of the Loan Documents or under any other
document relating to the Obligations. 20. Joinder. At any time after the date of
this Agreement, one or more additional Persons may become party hereto by
executing and delivering to the Collateral Agent a joinder agreement in form
acceptable to the Collateral Agent and the Required Lenders. Immediately upon
such execution and delivery of such joinder agreement (and without any further
action), each such additional Person will become a party to this Agreement as a
“Grantor” and have all of the rights and obligations of a Grantor hereunder, and
this Agreement and the Schedules hereto shall be deemed amended by such joinder
agreement. 21. Consent of Issuers of Pledged Equity. Any Loan Party that is an
Issuer hereby acknowledges, consents and agrees to the grant of the security
interests in such Pledged Equity



--------------------------------------------------------------------------------



 
[exhibit1078executedterml154.jpg]
28 by the applicable Grantors pursuant to this Agreement, together with all
rights accompanying such security interest as provided by this Agreement and
applicable Law, notwithstanding any anti-assignment provisions in any operating
agreement, limited partnership agreement or similar organizational or governance
documents of such Issuer. 22. Joint and Several Obligations of Grantors. (a)
Each of the Grantors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them. (b) Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Obligations, it being the intention of the parties
hereto that (i) all the Obligations shall be the joint and several obligations
of each of the Grantors without preferences or distinction among them and (ii) a
separate action may be brought against each Grantor to enforce this Agreement
whether or not the Borrower, any other Grantor or any other person or entity is
joined as a party. (c) Notwithstanding any provision to the contrary contained
herein, or in any other of the Loan Documents, to the extent the obligations of
a Grantor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the obligations of such
Grantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, Debtor Relief Laws). 23. Marshaling. The Collateral Agent shall not
be required to marshal any present or future collateral security (including but
not limited to the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising. To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
the Collateral Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws. 24. Injunctive Relief.



--------------------------------------------------------------------------------



 
[exhibit1078executedterml155.jpg]
29 (a) Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Collateral Agent and the other Secured Parties. Therefore, each Grantor
agrees that the Collateral Agent and the other Secured Parties, at the option of
the Collateral Agent and the other Secured Parties, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages. (b) The Collateral Agent, the other Secured Parties
and each Grantor hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that it may now have or may arise in the future in connection with any
dispute under this Agreement or any other Loan Document, whether such dispute is
resolved through arbitration or judicially. 25. Secured Parties. Each Secured
Party that is not a party to the Credit Agreement who obtains the benefit of
this Agreement shall be deemed to have acknowledged and accepted the appointment
of the Collateral Agent pursuant to the terms of the Credit Agreement, and with
respect to the actions and omissions of the Collateral Agent hereunder or
otherwise relating hereto that do or may affect such Secured Party, the
Collateral Agent and each of its Affiliates shall be entitled to all of the
rights, benefits and immunities conferred under Article IX of the Credit
Agreement. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[exhibit1078executedterml156.jpg]
30 Each of the parties hereto has caused a counterpart of this Agreement to be
duly executed and delivered as of the date first above written. GRANTORS:
ADVANCED EMISSIONS SOLUTIONS, INC. By: Name: Title: [GRANTORS] By: Name: Title:
Accepted and agreed to as of the date first above written. WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml157.jpg]
31 SCHEDULE 1 COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------



 
[exhibit1078executedterml158.jpg]
SCHEDULE 2 INSTRUMENTS, DOCUMENTS AND TANGIBLE CHATTEL PAPER



--------------------------------------------------------------------------------



 
[exhibit1078executedterml159.jpg]
SCHEDULE 3 PLEDGED EQUITY



--------------------------------------------------------------------------------



 
[exhibit1078executedterml160.jpg]
EXHIBIT A [FORM OF] IRREVOCABLE STOCK POWER FOR VALUE RECEIVED, the undersigned
hereby sells, assigns and transfers to __________________ the following Equity
Interests of [___________], a [_________] [corporation] [limited liability
company]: No. of Shares Certificate No. and irrevocably appoints
__________________________________ its agent and attorney-in-fact to transfer
all or any part of such Equity Interests and to take all necessary and
appropriate action to effect any such transfer. The agent and attorney-in-fact
may substitute and appoint one or more persons to act for it.
_____________________________ By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml161.jpg]
EXHIBIT B [FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS United
States Copyright Office Ladies and Gentlemen: Please be advised that pursuant to
the Security and Pledge Agreement dated as of [_______] [__], 2015 (as amended,
modified, extended, restated, renewed, replaced, or supplemented from time to
time, the “Agreement”) among the Grantors party thereto (each, a “Grantor”, and
collectively, the “Grantors”) and Wilmington Trust, National Association, as
Collateral Agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Grantor has granted a continuing security interest in
and continuing lien upon the copyrights and copyright applications shown on
Schedule 1 attached hereto to the Collateral Agent for the ratable benefit of
the Secured Parties. The undersigned Grantor and the Collateral Agent, on behalf
of the Secured Parties, hereby acknowledge and agree that the security interest
in the foregoing copyrights and copyright applications (a) may only be
terminated in accordance with the terms of the Agreement and (b) is not to be
construed as an assignment of any copyright or copyright application. Very truly
yours, [GRANTOR] By: Name: Title: Acknowledged and Accepted: WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml162.jpg]
36 EXHIBIT C [FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS United
States Patent and Trademark Office Ladies and Gentlemen: Please be advised that
pursuant to the Security and Pledge Agreement dated as of [_______] [__], 2015
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Agreement”) among the Grantors party thereto (each, a
“Grantor”, and collectively, the “Grantors”) and Wilmington Trust, National
Association, as Collateral Agent (the “Collateral Agent”) for the Secured
Parties referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon the patents and patent
applications shown on Schedule 1 attached hereto to the Collateral Agent for the
ratable benefit of the Secured Parties. The undersigned Grantor and the
Collateral Agent, on behalf of the Secured Parties, hereby acknowledge and agree
that the security interest in the foregoing patents and patent applications (a)
may only be terminated in accordance with the terms of the Agreement and (b) is
not to be construed as an assignment of any patent or patent application. Very
truly yours, [GRANTOR] By: Name: Title: Acknowledged and Accepted: WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Collateral Agent By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml163.jpg]
EXHIBIT D [FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS United
States Patent and Trademark Office Ladies and Gentlemen: Please be advised that
pursuant to the Security and Pledge Agreement dated as of [_______] [__], 2015
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Agreement”) among the Grantors party thereto (each, a
“Grantor”, and collectively, the “Grantors”) and Wilmington Trust, National
Association, as Collateral Agent (the “Collateral Agent”) for the Secured
Parties referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon the trademarks and trademark
applications shown on Schedule 1 attached hereto to the Collateral Agent for the
ratable benefit of the Secured Parties. The undersigned Grantor and the
Collateral Agent, on behalf of the Secured Parties, hereby acknowledge and agree
that the security interest in the foregoing trademarks and trademark
applications (a) may only be terminated in accordance with the terms of the
Agreement and (b) is not to be construed as an assignment of any trademark or
trademark application. Very truly yours, [GRANTOR] By: Name: Title: Acknowledged
and Accepted: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:
Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1078executedterml164.jpg]
EXHIBIT G-1 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement, dated as of October 22, 2015, among ADVANCED
EMISSIONS SOLUTIONS, INC., a Delaware corporation (the “Borrower”), each lender
from time to time party thereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (b) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with a certificate of its non- U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable). By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF FOREIGN LENDER] By: Name: Title: Date: ________
__,___



--------------------------------------------------------------------------------



 
[exhibit1078executedterml165.jpg]
EXHIBIT G-2 Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement, dated as of October 22, 2015, among
ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Administrative Agent (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (b) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: Name: Title: Date: ________ __,___



--------------------------------------------------------------------------------



 
[exhibit1078executedterml166.jpg]
EXHIBIT G-3 U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement, dated as of October 22, 2015, among ADVANCED EMISSIONS
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party thereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the participation in respect
of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished its participating Lender with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form W-8BEN-E (as
applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) from each of such partner's/member's beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title:
Date: ________ __,___



--------------------------------------------------------------------------------



 
[exhibit1078executedterml167.jpg]
EXHIBIT G-4 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement, dated as of October 22, 2015, among ADVANCED EMISSIONS
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party thereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form W-8BEN-E (as
applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) from each of such partner's/member's beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________ __,___



--------------------------------------------------------------------------------



 